       Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 1 of 56




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


DOE I, et al.,
                          Plaintiffs,
                     v.                   Civil Action No. 19-3737 (CJN)
APPLE INC., et al.
                          Defendants.




         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ JOINT
                            MOTION TO DISMISS
        Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 2 of 56




                               TABLE OF CONTENTS


I.     INTRODUCTION AND SUMMARY OF ARGUMENT……………………...…………1

II.    STATEMENT OF FACTS.………………...…………………………………………..…..3

III.   STANDARD OF REVIEW…………...…………………………..……………………….4

IV.    ARGUMENT……………………………………………………………………...………4

       A. Plaintiffs State a Claim for Forced Labor
          Under the TVPRA.…...……………………………………………………………...…4

          1.   Plaintiffs Properly Allege that Defendants Knew or Should
               Have Known that Forced Child Labor Was Used in DRC
               Cobalt Mining.………………………………………...……..….…………..….....4

          2.   Defendants Participated in a Cobalt Supply Chain Venture.….……...…………....9

               a.   Defendants’ Cobalt Supply Chain in DRC is a “Venture.”…………….....….9

               b.   Defendants “Participated in” a Cobalt Supply Chain “Venture.”……….…14

          3.   Defendants Are Financially Benefitting From the Cobalt
               Supply Chain Venture…………………………………………………………...18

          4.   All of the 16 Plaintiffs or their Decedents Were Subjected
               to Forced Labor………………………………………………………………....20

       B. Plaintiffs or their Decedents Were Trafficked………...……..…………….…………..32

       C. Section 1596(a) Extends the TVPRA to Plaintiff’s
          Claims Even if They Are Considered Extraterritorial…………………….……………33

       D. The Doctrine of Lenity Does Not Apply to the TVPRA,
          a Remedial Statute Meant to Be Construed Broadly…………………………………..35

       E. Plaintiffs Have Properly Alleged Their Common Law Claims……………………...…37

          1.   Plaintiffs have stated a claim for unjust enrichment……………..…….…………37

          2.   Plaintiffs have stated a claim for negligent supervision…………………………..39



                                           i
      Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 3 of 56



        3.   Plaintiffs have stated a claim for intentional
             infliction of emotional distress……………………………….…………………41

     F. Plaintiffs Have Article III Standing to Seek Redress
        for their Injuries Caused by Defendants……………...………………………………42

     G. Plaintiffs Seek Leave to Amend if There Are Any Issues
        the Court Identifies As Requiring More Specificity…………...……………………….44

V.   CONCLUSION…………………………………………...…………………….………….45




                                     ii
        Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 4 of 56



                                TABLE OF AUTHORITIES

                                            CASES

Abafita v. Aldukhan, No. 16-CV-06072 (RMB) (SDA),
        2019 U.S. Dist. LEXIS 59316 (S.D.N.Y. Apr. 4, 2019) ………………………………. 33-34

Abbott Laboratories v. Portland Retail Druggists Ass’n, Inc.,
       425 U.S. 1 (1976)…………………………………………………..…...………………….37

A.B. v. Marriott Int’l, Inc.,
        No. 19-cv-5770, 2020 U.S. Dist. LEXIS 70644 (E.D. Pa. April 20, 2020)……………...16, 18

A.B. v. Hilton Worldwide Holdings, Inc.,
        No. 19-cv-01992, 2020 WL 5371459, 2020 U.S. Dist. LEXIS 163412
        (D. Or. Sept. 8, 2020) …………..………………………………………………5, 11, 19, 43

A.C. v. Red Roof Inns, Inc.,
        No. 19-cv-4965, 2020 U.S. Dist. LEXIS 106012, (S.D. Ohio June 16, 2020)…..….1, 5, 15, 19

Adhikari v. Kellogg Brown & Root, Inc.,
       845 F.3d 184 (5th Cir. 2017).…………………...………………………………………….34

Aguilera v. Aegis Commc’ns Grp., LLC,
        72 F. Supp. 3d 975 (W.D. Mo. 2014)…………………...………………………………….34

Ashcroft v. Iqbal,
         556 U.S. 662 (2009)………………………………………….…………………………...…4

Baloco ex rel. Tapia v. Drummond Co.,
         640 F.3d 1338 (11th Cir. 2011)…………………………….……….…………...…………43

Barrientos v. CoreCivic, Inc.,
         951 F.3d 1269 (11th Cir. 2020)……………………………………...….………………….30

Bell Atlantic Corp. v. Twombly,
         550 U.S. 544 (2007)………………………………………….……………………….…4, 36

Bellotti v. Baird,
          443 U.S. 622 (1979) ………………………………………….……...…………………….28

Bistline v. Parker,
          918 F.3d 849 (10th Cir. 2019)……………………….……………………………..10, 16, 25

B.M. v. Wyndham Hotels & Resorts, Inc., No. 20-cv-00656, 2020 WL 4368214,
2020 U.S. Dist. LEXIS 135494 (N.D. Cal. July 30, 2020) …………………………………5,11,16,43

                                               iii
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 5 of 56




Braxton-Secret v. A.H. Robins Co.,
        769 F.2d 528 (9th Cir. 1985) ……………………………………………………………….9

Bregman v. Perles,
        747 F.3d 873 (D.C. Cir. 2014)………………………………………………...…………..38-39

Cahlin v. General Motors Acceptance Corp.,
        936 F.2d 1151 (11th Cir. 1991)……………………………………………………………23

Cannon v. Wells Fargo Bank, N.A.,
        926 F. Supp. 2d 152 (D.D.C. 2013).………………………...…………..…………………….40

Cousin v. Trans Union Corp.,
        246 F.3d 359 (5th Cir. 2001) …………………………………………………………..….23

Crandon v. United States,
       494 U.S. 152 (1990)……………………………………………………………………….36

Ditullio v. Boehm,
         662 F.3d 1091 (9th Cir. 2011)…………………………………………...…………………..2

Doe I v. Exxon Mobil Corp.,
         573 F. Supp. 2d 16 (D.D.C. 2008)…..…………...…………..……………………………..41

Doe S.W. v. Lorain-Elyria Motel, Inc.,
       No. 19-CV-1194, 2020 WL 1244192, 2020 U.S. Dist. LEXIS 44961
       (S.D. Ohio Mar. 16, 2020) ……………………………………………………….5, 8, 11, 43

Doe v. Nestle, S.A., 929 F.3d 623 (9th Cir. 2019), cert. granted, 2020 WL 3578678
        (U.S. July 2, 2020) (Nos. 19-416 and 19-453)…………………………………………43-44

Fed. Deposit Ins. Corp. v. Bank of Am., N.A.,
        308 F. Supp. 3d 197 (D.D.C. 2018)…………………..…………………………………………38-39

Fei Guan v. Bing Ran,
       No. 17-CV-332 (JCC), 2017 WL 2881363 (E.D. Va. July 6, 2017)………………………....37

Firestone v. Firestone,
         76 F.3d 1205 (D.C. Cir. 1996)……………………………………………………………..45

Foman v. Davis,
       371 U.S. 178 (1962).………………………………..……………….……………………..45

Gilbert v. United States Olympic Comm.,
         No. 18-cv-00981, 2019 U.S. Dist. LEXIS 166957 (D. Colo. Sept. 27, 2019)........10, 16, 18, 19


                                                  iv
       Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 6 of 56



Geiss v. Weinstein Co. Holdings LLC,
         383 F. Supp. 3d 156 (S.D.N.Y. 2109)… ………………………….………………….........19

Godfrey v. Iverson,
        559 F.3d 569 (D.C. Cir. 2009) ……………………………………………..…….................23

H.H. v. G6 Hosp., LLC,
        No. 19-CV-755, 2019 WL 6682152, 2019 U.S. Dist. LEXIS 211090
        (S.D. Ohio Dec. 6, 2019) …………………………………………………………...5, 17, 19

Howard University v. Best,
       484 A.2d 958 (D.C. 1984)…………..……….…….…….……….……….……….……….41

In re Lorazepam & Clorazepate Antitrust Litig.,
         295 F. Supp. 2d 30, 50-51 (D.D.C. 2003).…………………………………………………39

Jane Doe 4 v. Red Roof Inns, Inc.,
        No. 1:19-CV-03845-WMR, 2020 WL 1872336 (N.D. Ga. Apr. 13, 2020)………………….6

J.C. v. Choice Hotels Int’l, Inc.,
         No. 20-CV-00155-WHO, 2020 WL 3035794 (N.D. Cal. June 5, 2020)…...……….………11

Jean-Charles v. Perlitz,
        937 F. Supp. 2d 276 (D. Conn. 2013)……………...………………………………. 5, 10, 15

Kiwanuka v. Bakilana,
       844 F. Supp. 2d 107 (D.D.C. 2012)…………………………...………………...…24, 38, 42

Kramer Assocs., Inc. v. Ikam, Ltd.,
       888 A.2d 247 (D.C. 2005)……….…………………......……...………………………..38-39

Lagayan v. Odeh,
       199 F. Supp. 3d 21 (D.D.C. 2016)………………………….....…………………….….24-25

Lesnik v. Se,
        374 F. Supp. 3d 923 (N.D. Cal. 2019)……………………..………………………...…..….5

Leocal v. Ashcroft,
         543 U.S. 1 (2004)…………………………………………………………………...……..35

Levitt v. Merck & Company, Inc.,
          914 F.3d 1169 (8th Cir. 2019)……………………………………………………………..23

Lujan v. Defenders of Wildlife,
        504 U.S. 555 (1992).………………………………………………………………………42



                                         v
        Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 7 of 56



M.A. v. Wyndham Hotels & Resorts, Inc.,
        425 F. Supp. 3d 959 (S.D. Ohio 2019)…………………….………..5, 7, 10-11, 15-16, 19, 43

Mazor v. Farrell,
        186 A.3d 829 (D.C. 2018)…………………………………………………………………37

Meyers v. Lamer,
        743 F.3d 908 (4th Cir. 2014) ……………………………………………..…………. ……23

Mitchell v. Riegel Textile, Inc.,
         259 F.2d 954 (D.C. Cir. 1958).……………………………………………...…………...…39

M.L. v. Craigslist Inc.,
        No. C19-6153, 2020 U.S. Dist. LEXIS 166334 (W.D. Wash. Sept. 11, 2020)………...6, 11-12

Morrison v. Nat’l Australia Bank,
        561 U.S. 247 (2010)……………………………...…………………..……………………35

Muchira v. Al-Rawaf,
       850 F.3d 605 (4th Cir. 2017)………………………………………………………………24

News World Commc’ns, Inc. v. Thompsen,
       878 A.2d 1218 (D.C. 2005)………………………….………………...........……………………….37

Noble v. Weinstein,
         335 F. Supp. 3d 504 (S.D.N.Y 2018)………………………………………..……..…….....36

Nunag-Tanedo v. East Baton Rouge Parish School Bd,
       790 F. Supp. 2d 1134 (C.D. Ca. 2011)…………………………………………..…………30

O’Connor v. Boeing N. Am.,
       311 F.3d 1139 (9th Cir. 2002)……………………………………………….……………..8-9

Oveissi v. Islamic Republic of Iran,
         573 F.3d 835 (D.C. Cir. 2009)…………………………..…………………………………37

Omnicare, Inc. v. Laborers Dist. Council Const. Industry Pension Fund,
       575 U.S. 175 (2015)…………………………………………………………….…………...7

Peyton v. Rowe,
         391 U.S. 54 (1968)………………………………………………………….……………..36

Phelan v. City of Mount Rainier,
         805 A.2d 930 (D.C. 2002)……………………….……………………………..………….40

Plaintiff A v. Schair,
          No. 2:11-CV-00145-WCO, 2014 WL 12495639 (N.D. Ga. Sept. 9, 2014)………….……...35
                                             vi
          Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 8 of 56




Purcell v. Thomas,
          928 A.2d 699 (D.C. 2007)………………….…………………..………………………….41

Ratha v. Phatthana Seafood Co., Ltd.,
        No. CV 16-4271-JFW, 2017 WL 8293174 (C.D. Cal. Dec. 21, 2017), appeal pending,
        Ratha v. Phatthana Seafood Co., Ltd., No. 18-55041 (9th Cir., filed January 10, 2018). . . . . . . . .15

Ricchio v. McLean,
         853 F.3d 553 (1st Cir. 2017)………………………………………….…….…….5, 10-11, 15

Robinson v. Washington Metropolitan Area Transit Authority,
        774 F.3d 33 (D.C. Cir. 2014)……………………………………………..………………..23

Roe v. Bridgestone,
        492 F. Supp. 2d 988 (S.D. Ind. 2007)…………………...…...…………………………….27

Schneckloth v. Bustamonte,
        412 U.S. 218 (1973)…………………………………………...…………….……………..23

S.J. v. Choice Hotels Int’l,
         No. 19-cv-6071, 2020 WL 4059569 (E.D.N.Y. July 20, 2020)…………………..…….....6, 11

Steel Co. v. Citizens for a Better Env’t,
          523 U.S. 83 (1998).……………………………………...……………..……………………42

St. Louis v. Perlitz,
        No. 3:13-CV-1132 (RNC), 2016 WL 1408076 (D. Conn. Apr. 8, 2016)……...……………37

S.Y. v. Naples Hotel Co.,
        2020 U.S. Dist. LEXIS 139013 (M.D. Fla. August 5, 2020)………………………………..19

United Klans of Am. v. McGovern,
        621 F.2d 152 (5th Cir. 1980)…………………..……………………………………………8

United States ex rel. Elgasim Mohamed Fadlalla v. Dyncorp Int’l LLC,
        402 F. Supp. 3d 162 (D. Md 2019)……………………………………..………………….10

United States ex rel. Hawkins v. Mantech Int’l Corp.,
        No. 15-cv-2105, 2020 U.S. Dist. LEXIS 13733 (D.D.C. Jan. 28, 2020).………………..21, 29

United States v. Calimlim,
        538 F.3d 706 (7th Cir. 2008). ………...….………………….………...………...24-25, 30-31

United States v. Callahan,
        801 F.3d 606 (6th Cir. 2015).………...….……………………...……...……...……………25

                                                      vii
       Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 9 of 56




United States v. Cash,
        733 F.3d 1264 (10th Cir. 2013) ………………………………………...………………….23

United States v. Dann,
        652 F.3d 1160 (9th Cir. 2011) ………..………………………...………………….……24, 29

United States v. Djoumessi,
        538 F.3d 547 (6th Cir. 2008) ………..……………………..…...……………….…..25, 29-30

United States v. Farrell,
        563 F.3d 364 (8th Cir. 2009) ………..……………………………………...………………29

United States v. Hart,
        226 F.3d 602 (7th Cir. 2000). ………………………….……………...…………...………24

United States v. Hodge,
        19 F.3d 51 (D.C. Cir. 1994) …………………………………….…………………………23

United States v. Key,
        889 F.3d 910 (7th Cir. 2018)………………………………………………………………28

United States v. Kozminski,
        487 U.S. 931 (1988).………………………………………………………………………25

United States v. Rivera,
        799 F.3d 180 (2d. Cir. 2015)…………………………………………………………….....22

United States v. Rouse,
        936 F.3d 849 (8th Cir. 2019)………………………………………………………………28

Wilson v. Good Humor Corp.,
        757 F.2d 1293 (D.C. Cir. 1985).……………………………………….…………………..41

                                  STATUTES

18 U.S.C. § 1589……………….………………...…………..2, 4, 11, 17, 19, 21, 22, 24-26, 31, 33-35

18 U.S.C. § 1590…………………………………………………………………………2, 25, 33-35

18. U.S.C. § 1595……………………………………………………...………1, 4-6, 9, 10, 14-19, 36

29 U.S.C. § 212………………………………………………………………………..…………..28




                                      viii
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 10 of 56




                                        OTHER AUTHORITIES

10A C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2729 (4th ed. 1998)...............9

29 C.F.R. § 570.53…………………………………………………………….………………...…28

106th Cong. 80 (2000)…………………………………………………………………………….12

H.R. Rep. No. 106-939 (2000)…………………………………………..……………………..10, 25

H.R. Rep. No. 110-430 (2007)…………………………………………………………………….35

Brief of Members of Congress Senator Blumenthal, Representative Smith et al., as Amicus Curiae in
Support of Respondents, Doe I v. Nestle U.S.A. (Nos.19-416, 91-453)(October 21, 2020) . 1, 2, 10, 34

H. Sanderson, Glencore Backs Cobalt Mining Pact in DR Congo,
       FINANCIAL TIMES, Aug. 24, 2020...……………………………………..……….3, 13, 26, 44

Laura Ezell, Human Trafficking in Multinational Supply Chains: A Corporate Director’s Fiduciary Duty to
       Monitor and Eliminate Human Trafficking Violations, 69 Vand. L. Rev. 499 (2016)……………12

Pub. L. No. 110-457, 122 Stat. 5044 (2008)…………………………………..……………………10

Article 10 of Ministerial Order No. 12 (60) (Dem. Rep. Congo)… .……………… . . ……………27
Convention Concerning the Prohibition and Immediate Action for the Elimination of the Worst
Forms of Child Labour (No. 182), June 17, 1999, 2133 U.N.T.S. 161 . . . . . . . . . . . . . . . . . . . . . 27, 28




                                                        ix
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 11 of 56



                  I.      INTRODUCTION AND SUMMARY OF ARGUMENT

        Plaintiffs are eleven children who were severely injured in tunnel collapses while they were

performing extremely dangerous cobalt mining work and legal representatives for five children who

were buried alive and died while mining cobalt. In their joint Motion to Dismiss (“MTD”), ECF No.

33-1, Defendants Apple Inc., Alphabet Inc., Microsoft, Inc., Dell Technologies Inc., and Tesla, Inc.

(collectively “Defendants”) do not dispute Plaintiffs’ factual allegations describing horrific

conditions they endured as child cobalt miners in the Democratic Republic of Congo (“DRC”).

Defendants also do not dispute that they obtain the cobalt necessary for their lithium-ion batteries

from the DRC cobalt mines where Plaintiffs were killed or maimed. Defendants purport to

“strongly condemn the labor conditions the complaint describes.” MTD at 1.

        Defendants argue generally that they are not legally liable for the harm Plaintiffs suffered

because Defendants claim to be mere purchasers of DRC cobalt and, as such, have no responsibility

for the conditions in the cobalt mines from which they source. In doing so, Defendants disregard

the fact that Plaintiffs’ allegations, taken as true, establish that Defendants are participants in a cobalt

supply chain venture rather than mere remote purchasers of cobalt. In addition, Defendants

repeatedly invoke a baseless and legally irrelevant specter of the “floodgates” of supply chain cases

that will be coming if Plaintiffs prevail here. MTD at 2. Discussing the scope of liability under the

Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18 U.S.C. § 1595 et. seq., one court

noted that “speculative concerns about opening the floodgates for other kinds of corporate

liability…[are] untethered to the statutory language itself.” A.C. v. Red Roof Inns, Inc., No. 19-cv-4965,

2020 U.S. Dist. LEXIS 106012, at *11-13 (S.D. Ohio June 16, 2020). As a group of Members of

Congress recently emphasized in filing an amicus brief in the Supreme Court concerning the

intended scope of the TVPRA, “it is not enough to target the traffickers themselves. Effective

antitrafficking policy requires disincentives directed toward those who would benefit from
                                                     1
             Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 12 of 56



trafficking—including corporate actors who knowingly profit from trafficking in their

supply chains.”1 Defendants, five tech giants that dominate the DRC supply chain for cobalt,

ignore the text and Congressional intent of the TVPRA, as well as the great weight of authority

interpreting the TVPRA in arguing for a narrow and restrictive construction of the statute.

            Defendants may not agree with the intentionally broad scope of the TVPRA, but that

dispute must be taken up with Congress. Numerous recent cases, not cited by Defendants, establish

that Plaintiffs’ claims are squarely within the scope of the statute. As amended, the TVPRA

authorizes civil suits against any person who “knowingly benefits, financially or by receiving

anything of value from participation in a venture which that person knew or should have known has

engaged in [forced labor].” 18 U.S.C. § 1589 (b). 2 The amended TVPRA provides for liability based

on what the defendant “should have known,” so beneficiaries cannot escape the remedial reach of

the statute by ignoring red flags or turning a blind eye. The “benefit” prong imposes liability beyond

the direct perpetrator. Ditullio v.Boehm, 662 F.3d 1091, 1100 (9th Cir. 2011). This is the issue

Defendants repeatedly ignore in arguing that they cannot be liable for the actions of the mining

companies they contract with to supply them cobalt. The TVPRA imposes liability to all members

of the cobalt venture, including the Defendants herein, because they know the DRC cobalt mines

they contract to source from use forced child labor to mine cobalt for them.

            Plaintiffs also establish that their TVPRA claims are not impermissibly extraterritorial.

Further, Plaintiffs have properly alleged their common law claims for unjust enrichment, negligent




1
 Brief of Members of Congress Senator Blumenthal, Representative Smith et al., as Amicus Curiae in
Support of Respondents, Doe I v. Nestle U.S.A. (Nos.19-416, 91-453)(October 21, 2020)(hereinafter
“Congressional TVPRA Amicus Brief”) at 19-20 (emphasis added), attached hereto as Exhibit A.
2
    18   U.S.C. § 1590 has similar elements that apply to human trafficking. See section IV.B, infra.
                                                        2
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 13 of 56



supervision, and intentional infliction of emotional distress. Finally, Plaintiffs establish that they have

legal standing to bring their claims. Defendants’ MTD should be dismissed in its entirety.3

                                   II.     STATEMENT OF FACTS


        Plaintiffs include a detailed discussion of the facts within their legal responses to

Defendants’ arguments. The key facts are not in dispute. The sixteen Plaintiffs are eleven former

child cobalt miners who were severely injured and maimed in cobalt mines and five legal

representatives of five former child miners who were killed in tunnel collapses while mining cobalt.

Plaintiffs and their decedents were forced to work for either Glencore or Huayou, the two major

mining companies with which Defendants have agreements to ensure a steady supply of cheap

cobalt for the lithium-ion batteries that their products all require. FAC ¶¶ 5, 7, 30-64. The DRC has,

by far, the largest deposits of cobalt in the world, with approximately two thirds of the world’s

supply. Id. ¶ 5. In order to lock in a steady source of essential cobalt from the DRC, Defendants

established a venture with Glencore and Huayou, along with the refiners and distributers that

worked as partners with these companies. Id. ¶¶ 6, 7, 99-110. In doing this, each Defendant had

knowledge of the horrible conditions in the cobalt mines and they were aware that child miners

worked in these mines and were regularly killed or maimed in mining accidents. Id. ¶¶ 6-11, 16, 113-

19. Defendants did not act to change the practices in the mines or take any concrete steps to stop

Glencore or Huayou from using child miners and allowing them to get killed or maimed until this

case was first filed in December 2019. See id. ¶¶ 16-21,88, 106, 110. Recently, Defendants used the

control and influence they always had and required Glencore and Huayou to join a newly formed

industry initiative, the Fair Cobalt Alliance. See H. Sanderson, Glencore Backs Cobalt Mining Pact in DR


3
 Plaintiffs separately respond to Dell’s MTD based on lack of personal jurisdiction, ECF No. 32,
and Alphabet’s MTD based on naming the proper corporate Defendant, ECF No. 34.
                                                    3
            Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 14 of 56



Congo, FINANCIAL TIMES, Aug. 24, 2020 (hereafter “Cobalt Mining Pact”). 4 Whether this is a

legitimate program or a corporate public relations diversion remains to be seen.

                                 III.     STANDARD OF REVIEW
        The well-established pleading rules require that Plaintiffs’ allegations must be taken as true

and all reasonable inferences must be drawn in their favor to determine whether they state a

plausible claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 570 (2007); Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). In assessing this standard, all of the allegations must be taken as true.

Twombly, 550 U.S. at 555. Violating these fundamental rules, Defendants repeatedly ignore Plaintiffs’

allegations, mischaracterize the nature of Plaintiffs’ claims, and argue against the reasonable

inferences Plaintiffs draw from the facts.

                                             IV.    ARGUMENT

    A. Plaintiffs State a Claim for Forced Labor Under the TVPRA.

    Plaintiffs demonstrate that the four elements of a TVPRA forced labor claim have been

satisfied: (1) Defendants knew or should have known that forced child labor was used in DRC

cobalt mining; (2) with this knowledge Defendants nonetheless joined and/or continued to

participate in a supply chain venture that utilized forced child labor; (3) Defendants knowingly

benefited from their participating in the venture; and (4) Plaintiffs, all children, were subjected to

forced labor. 18 U.S.C. § 1589.

       1. Plaintiffs Properly Allege that Defendants Knew or Should Have Known that
          Forced Child Labor Was Used in DRC Cobalt Mining.
    Defendants concede, as they must, that the relevant mens rea requirement for TVPRA civil

liability stated in section 1595(a) is “knew or should have known.” MTD at 26. However, without



        4
            Available at https://www.ft.com/content/9194c7ee-9726-4462-ae04-e7c72c0818d4



                                                     4
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 15 of 56



mentioning the numerous cases that constitute the great weight of authority on the issue,

Defendants overstate the two cases they do cite and incorrectly argue that the standard requires that

Plaintiffs allege Defendants “knew or should have known” of the specific harms Plaintiffs suffered.

MTD at 26-27. Defendants’ position has been soundly rejected. Defendants’ effort to interpose a

specific knowledge requirement into the TVPRA’s “knew or should have known” standard would

effectively remove the “should have known” language from the statute. “Defendants need not have

actual knowledge of the sex trafficking in order to have participated in the sex trafficking venture for

civil liability under the TVPRA, otherwise the ‘should have known’ language in § 1595(a) would be

meaningless.” A.C. v. Red Roof Inns, Inc., 2020 U.S. Dist. LEXIS 106012, at *19. “[T]he plain text of §

1595(a) makes clear that the standard under this section is a negligence standard of constructive

knowledge, not actual knowledge” Id. at *12-13; M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp.

3d 959, 971 (S.D. Ohio 2019) (section 1595(a) imposes is a should have known negligence standard).

    The following cases, constituting the great weight of authority, agree that the “should have

known” standard under the TVPRA can be met by showing Defendants were aware of general

allegations of the category of violation Plaintiffs suffered and, as a result, were put on notice of the

violations at issue. See, e.g., Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d at 968; H.H. v. G6 Hosp.,

LLC, No. 2:19-CV-755, 2019 WL 6682152, at *3 (S.D. Ohio Dec. 6, 2019); Doe S.W. v. Lorain-Elyria

Motel, Inc., No. 2:19-CV-1194, 2020 WL 1244192, at *5 (S.D. Ohio Mar. 16, 2020).

    Applying the constructive knowledge standard, courts have uniformly held that liability under

section 1595(a) can be imputed based on knowledge or acts of others in the venture with

Defendants. See, e.g., Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017); A.B. v. Hilton Worldwide

Holdings, Inc., No. 19-cv-01992, 2020 WL 5371459, at *6 (D. Or. Sept. 8, 2020); B.M. v. Wyndham

Hotels & Resorts, Inc., No. 20-cv-00656, 2020 WL 4368214, at *4 (N.D. Cal. July 30, 2020); Jean-

Charles v. Perlitz, 937 F. Supp. 2d 276, 288 (D. Conn. 2013); see also, Lesnik v. Se, 374 F. Supp. 3d 923,
                                                    5
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 16 of 56



952-953 (N.D. Cal. 2019) (finding that Defendant Tesla had the required knowledge of forced labor

conditions at a subcontractor based on constructive knowledge from its direct contractor of worker

conditions, access to entry and exit records at the plant, and access to worker hazard records).

    Summing up the state of the law after reviewing most of the cases cited above, the Court in M.L.

v. Craigslist Inc. noted that “Craigslist argues that to state a claim under § 1595, Plaintiff must allege

that Craigslist possessed knowledge or constructive knowledge about Plaintiff’s specific trafficking,

rather than general, abstract knowledge of potential trafficking. . . . These cases make clear that this

Court should apply a negligence, constructive knowledge standard.” No. C19-6153, 2020 U.S. Dist.

LEXIS 166334, at *17-18 (W.D. Wash. Sept. 11, 2020).

    Instead of discussing the many cases rejecting their argument that specific knowledge is required

under section 1595(a), Defendants cite only two cases they claim support their position, Jane Doe 4 v.

Red Roof Inns, Inc., No. 1:19-CV-03845-WMR, 2020 WL 1872336, at *3 (N.D. Ga. Apr. 13, 2020) and

S.J. v. Choice Hotels Int’l, No. 19-cv-60712020 WL 4059569, at *5 (E.D.N.Y. July 20, 2020). MTD at

26. Defendants overstate the ruling in Choice Hotels. The Court there did not require defendants to

have specific knowledge of plaintiff being trafficked; rather, the court required knowledge of the sex

trafficking venture that injured plaintiff. See id. at *12-13. Defendants herein clearly have knowledge

of the cobalt supply chain venture discussed in the next section. Jane Doe 4 does suggest specific

knowledge is required, making it an outlier that should not be followed. Indeed, while Defendants

failed to disclose it, that court recognized it was in conflict with other courts and certified the case

for immediate appeal under 28 U.S.C. 1292(b). Jane Doe 4, 2020 U.S. Dist. LEXIS 159897, at *5-7.

    Plaintiffs’ allegations here easily satisfy any reasonable construction of the “should have known”

standard in section 1595(a). Defendants’ contrary argument is based solely on their application of

the improper legal standard they advance that Plaintiffs’ allegations must show Defendants had

knowledge specific to the Plaintiffs. See MTD at 26-27. Plaintiffs allege that all of the Defendants
                                                     6
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 17 of 56



had specific knowledge of horrific conditions facing child miners in DRC cobalt mines from a

number of sources. For example, they all had internal or external risk assessment reports and

corporate social responsibility offices. FAC ¶¶ 17-18. Apple even fired an employee who implored

the company to do more to stop the use of child labor. Id. ¶ 17. Four of the companies–Apple, Dell,

Microsoft, and Alphabet–collaborated with PACT, a non-profit organization to fund a “model”

mine that is child labor free. Id. ¶ 115. As the FAC states, “[t]hese companies cannot be paying to try

to stop a system of forced child labor that they do not have specific knowledge of.” Id.5

    In addition, all Defendants have specific policies that, on paper, prohibit child labor in their

supply chains, indicating their knowledge that child labor could exist. FAC ¶¶ 20-21. In a strange

response to this allegation, Defendants strongly reinforce it: “Defendants’ policies prohibit certain

unlawful labor practices, including the use of child labor, at any tier of the supply chain and

require regular supplier audits to evaluate compliance.” MTD at 6 (emphasis added). Taking as

true Plaintiffs’ allegations that forced child labor is endemic in DRC cobalt mining, see, e.g., FAC ¶¶

2, 7, 10-16, either Defendants have knowledge of “many” specific reports confirming forced child

labor in the cobalt supply chains or their audits of the policies against child labor are grossly

ineffective in ending forced child labor. If the latter, “[s]everal courts have found failure to

implement policies sufficient to combat a known problem in one’s operations can rise to the level of

willful blindness or negligence.” M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d at 968; see




5
 Defendants label these allegations as fatally “conclusory.” MTD at 26. A conclusory allegation on
knowledge would be “defendants had knowledge of . . .” A proper allegation under the
Iqbal/Twombly standard provides, as Plaintiffs do here, details of how the Defendants acquired their
knowledge. See, e.g., Omnicare, Inc. v. Laborers Dist. Council Const. Industry Pension Fund, 575 U.S. 175,
195-96 (2015) (rejecting as conclusory the allegation that defendant lacked “reasonable grounds for
the belief” made without supporting facts).
                                                    7
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 18 of 56



also Does S.W. v. Lorain-Elyria Motel, Inc., 2020 U.S. Dist. LEXIS 44961, at *16-18 (stating Defendants

“failed to take adequate steps to train staff in order to prevent” sex trafficking at their hotels).

        Defendants also had constructive knowledge of pervasive forced child labor in DRC cobalt

mining as a result of widespread public reports from highly credible sources. Among many, Plaintiffs

note that “cobalt mined in the DRC is listed on the U.S. Department of Labor’s International Labor

Affairs Bureau’s List of Goods Produced with Child Labor.” FAC ¶ 9. Numerous stories with

detailed findings and photos appeared in major media reports, including the Washington Post, The

Guardian, and the Mail on Sunday, all before Plaintiffs were killed or injured. See, e.g., FAC ¶¶ 10-13.

        In 2016, Amnesty International published a major report on the horrific conditions

experienced by child laborers mining cobalt in the DRC, titled This Is What We Die For – Human

Rights Abuses in the Democratic Republic of Congo Power the Global Trade in Cobalt (hereinafter the

“Amnesty Report”). FAC ¶ 12. The report states,

        It is no secret that children mine cobalt in the DRC. The US Department of Labor has
        listed it as a good produced by child labour since at least 2009. Several non-governmental
        organizations (NGOs) have also published studies on child labour in Katangan mines.
        UNICEF estimated in 2014 that approximately 40,000 boys and girls work in all the mines
        across the whole of the former province, many of them involved in cobalt mining. In 2013,
        World Vision published a detailed study of children working in the artisanal mines of
        Kambove. Id. ¶ 12 (emphasis added).


        Defendants again, relying on the incorrect legal standard, dismiss these allegations because

the reports are not specific to the Plaintiffs, MTD at 27. There is no question that these prominent

public reports gave Defendants notice and constructive knowledge of forced child labor in their

cobalt supply chain venture. See, e.g., O’Connor v. Boeing N. Am., 311 F.3d 1139, 1152 (9th Cir. 2002);

United Klans of Am. v. McGovern, 621 F.2d 152, 154 (5th Cir. 1980).

        In fact, Amnesty discussed directly with Apple and Microsoft their failed efforts to eliminate

child labor from their cobalt supply chains, and Dell failed to respond to Amnesty’s inquiries about

                                                      8
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 19 of 56



child labor in its cobalt supply chain. Amnesty Report at 8-9, 59-60, 64-65, 82. Questioned by the

Washington Post about child labor in its cobalt supply chain, Tesla’s spokesperson said “we need to

take [child labor] even more seriously. So, we are going to send one of our guys there.” FAC ¶ 116.

Rather than sending someone to DRC to address the known forced child labor issues, after this case

was first filed and provided additional notice, Tesla purchased an interest in Glencore, a company

repeatedly identified as using children to mine cobalt. FAC ¶ 32. If any of the Defendants can really

claim they did not have at least constructive knowledge of the appalling mining conditions and use

of child labor in the DRC from these and other sources, simply googling “child labor in cobalt

mines” turns up the entire history of the abuses of children forced to mine cobalt in DRC. The fact

is Defendants turned a blind eye to the widely known use of forced child labor in cobalt mining,

including by their contracted suppliers, Glencore and Huayou. FAC ¶¶ 110, 112, 115, 117-19.

        While Plaintiffs’ allegations on the intent issue are more than sufficient to withstand a

motion to dismiss, even if the issue is close, questions involving a person’s state of mind, e.g.,

whether a party knew or should have known, are generally inappropriate for summary judgment, let

alone resolution on a motion to dismiss. See O’Connor, 311 F.3d at 1152; Braxton-Secret v. A.H. Robins

Co., 769 F.2d 528, 531 (9th Cir. 1985); 10A C. Wright, A. Miller & M. Kane, Federal Practice and

Procedure § 2729 (4th ed. 1998).

        2. Defendants Participated in a Cobalt Supply Chain Venture.

        a. Defendants’ Cobalt Supply Chain in DRC is a “Venture.”

    Citing only a dictionary and not a single case applying the TVPRA or its legislative history,

Defendants advocate for a restrictive reading of the TVPRA and proclaim their cobalt supply chain

cannot be a “venture” under section 1595(a) of the TVPRA. MTD at 16-19. Based on the TVPRA’s

legislative history and cases actually defining “venture” in the TVPRA, Plaintiffs’ allegations taken

with all reasonable inferences properly allege that Defendants are in a “venture.”
                                                    9
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 20 of 56



    Defendants complain about the breadth of the TVPRA’s reach, but this reach was intended by

Congress. See Congressional TVPRA Amicus Brief, supra note 1, at 19-20. Indeed, the “benefit from

participation in a venture” language was originally enacted only in the criminal provision of section

1591 of the TVPRA. Congress omitted it from the other TVPRA sections out of concern that the

provision was too broad; the conferees “agreed not to extend it to persons who benefit financially or

otherwise from trafficking out of a concern that such a provision might include within its scope

persons, such as stockholders in large companies who have an attenuated financial interest in a

legitimate business where a few employees might act in violation of the new statute.” H.R. Rep. No.

106-939, at 101-02 (2000) (Conf. Rep.).

    Notwithstanding those initial concerns about the breadth of liability, Congress added the

language to the other TVPRA sections in 2008, including the provision at issue here, section 1595(a)

Pub. L. No. 110-457, 122 Stat. 5044 (2008). Section 1595(a) does not define “venture” with respect

to civil liability, but the identical statutory language in the parallel criminal provision of 1595(b)

defines “venture” as “any group of two or more individuals associated in fact, whether or not a legal

entity.” 18 U.S.C. § 1591(e)(5). Recognizing that within the TVPRA this definition does not apply

directly to the civil liability section 1595(a), courts have considered the definition a useful indication

of the scope of “venture” within the civil context. See, e.g., Bistline v. Parker, 918 F.3d 849, 873 (10th

Cir. 2019); Ricchio v. McLean, 853 F.3d at 556; United States ex rel. Elgasim Mohamed Fadlalla v. Dyncorp

Int’l LLC, 402 F. Supp. 3d 162, 196 (D. Md 2019); Gilbert v. United States Olympic Comm., No. 18-cv-

00981, 2019 U.S. Dist. LEXIS 166957, at *47-51, (D. Colo. Sept 27, 2019); Jean-Charles, 937 F. Supp.

2d at 288 n. 11 (D. Conn. 2013). Other courts rejected this approach, finding the criminal provision

narrower than the provision establishing civil liability. See, e.g., Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d at 968; J.C. v. Choice Hotels Int’l, Inc., No. 20-CV-00155-WHO, 2020 WL 3035794, at *1 n. 1

(N.D. Cal. June 5, 2020).
                                                    10
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 21 of 56



        In pushing their dictionary definition of “venture,” Defendants express alarm that Plaintiffs’

position on the scope of “venture” would have sweeping consequences and could subject venture

participants to criminal liability as well. MTD at 18-19. While Defendants fail to mention the

TVPRA’s definition of “venture” applicable to criminal cases, even if the narrower definition of

“venture” from the criminal statute is applied, Plaintiffs’ allegations easily establish Defendants were

“associated in fact” in a cobalt supply chain “venture.” See FAC ¶¶ 99-110.

        All of the cases that have assessed the scope of “venture” using the “associated in fact”

language of section 1591(e)(5) have found a “venture” existed based solely on an informal, tacit

understanding. The hotel/sex trafficking cases in particular do not require any formal agreement or

creation of a business relationship. Instead, a tacit understanding that the hotels would rent rooms

to a sex trafficker and turn a blind eye to the unlawful conduct was sufficient. In none of these cases

was there any explicit agreement forming the venture, which was found to exist based on a mutually

beneficial relationship. See, e.g., A.B. v. Hilton Worldwide Holdings, Inc., 2020 WL 5371459, at *6; B.M. v.

Wyndham Hotels & Resorts, Inc., 2020 WL 4368214, at *4; M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

Supp. 3d at 968; see also Does S.W. v. Lorain-Elyria Motel, Inc., 2020 U.S. Dist. LEXIS 44961, at *16-18.

        In one case, the First Circuit held that allegations that motel owner defendants rented out a

room were sufficient to constitute “participation in a venture” under both § 1591 and § 1589(b),

because it could be inferred that “the Patels understood that in receiving money as rent for the

quarters where McLean was mistreating Ricchio, they were associating with him.” Ricchio, 853 F.3d at

555 (Souter, J. by designation). In Craigslist Inc., 2020 U.S. Dist. LEXIS 166334, at *19-20, a venture

was found based only on the fact that Craigslist allowed ads that it should have known were placed

by sex traffickers to run on its list service in exchange for payment. There was apparently no

agreement at all, and the association was based on a mutually beneficial relationship. See id.


                                                       11
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 22 of 56



        Defendants’ overall strategy of raising alarm over the potential scope of Plaintiffs’ complaint

ignores, as these cases demonstrate, that the TVPRA is broad in scope and was intended to establish

a strong tool to fight forced and trafficked labor in the global economy. “[I]t is necessary to punish

those who knowingly benefit or profit from slavery or use contractors, intermediaries, and others to

do their bidding.” 106th Cong. 80 (2000) (statement of William Yeomans, Chief of Staff, Civil

Rights Div., U.S. Dep’t. of Justice); see also Laura Ezell, Human Trafficking in Multinational Supply

Chains: A Corporate Director’s Fiduciary Duty to Monitor and Eliminate Human Trafficking Violations, 69

Vand. L. Rev. 499, 501 (2016) (stating that the TVPRA was intended to reach global supply chain

violations). As such, “[t]he language of the 2008 TVPRA eclipses the need for complicated legal

theories of vicarious liability or joint employment to hold corporations accountable for actions of

their suppliers[.]” Id. at 528. A firm could be held liable for financial benefit accrued from business

relationships, including those abroad, where the corporation knew or should have known that the

other party employed trafficked labor. Id.

        Here, Plaintiffs allege much more than Defendants’ mere tacit agreement with the cobalt

suppliers; there was a formal agreement between each of the five Defendants that one or both of the

main purveyors of cobalt mined with child labor, Glencore and Huayou, would provide them with a

steady supply of cobalt at a price that reflected the cheap forced labor of child miners. See FAC ¶¶

72-86, 88-89, 99, 100, 107, 110-13. The additional tacit term is, as established in the preceding

section, that Defendants had specific or constructive knowledge of forced child laborers mining

their cobalt but turned a blind eye to ensure their supply of cheap DRC cobalt. See supra, section

IV.A, and FAC ¶¶ 110, 112, 115, 117-19. The tacit agreement was modified as a result of this

lawsuit. Once Defendants could no longer merely turn a blind eye following increased public

scrutiny, they, as major customers with actual clout and control over their cobalt supply chains, FAC

¶ 88, 106, 110, required Glencore and Huayou to join the Fair Cobalt Alliance. See Cobalt Mining
                                                    12
            Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 23 of 56



Pact;6 see also FAC ¶ 106 (After this case was filed, Huayou specifically said its customers now

required it to stop using child labor). Defendants’ improper factual argument that there are no facts

suggesting that these competing companies actually cooperated within the venture is severely

undermined by the explicit participation of the companies in the Fair Cobalt Alliance to create the

joint impression that they are taking action within their cobalt venture to combat forced child labor.

        Defendants attempt to muddy the waters of their cobalt supply chain and invent a

nonexistent complexity. However, Plaintiffs’ allegations establish that, regardless of the steps

between mining and processing the cobalt, Defendants all had direct purchasing relationships with

Glencore and/or Huayou, which both used forced child labor in producing cobalt and all of the

Plaintiffs were injured or killed at mines owned or operated by these mining companies. The cobalt

supply chain relationships are not diffuse or unknown as in other situations, such as purchasing oil

on the spot market or soybeans from a broker. Plaintiffs allege that Defendants are among the

handful of large tech companies buying cobalt and that each company had a direct relationship with

its major cobalt suppliers, Glencore and/or Huayou. See FAC ¶¶ 72-86, 88-89, 99, 100, 107, 110-13.

Indeed, Defendants conclusively confirm the existence of this relationship in their Motion, stating,

“Defendants’ policies prohibit certain unlawful labor practices, including the use of child labor,

at any tier of the supply chain and require regular supplier audits to evaluate compliance.”

MTD at 6 (emphasis added). Defendants are dealing directly with and have made explicit and tacit

agreements with their major cobalt suppliers, Glencore and/or Huayou.




        6
            Available at https://www.ft.com/content/9194c7ee-9726-4462-ae04-e7c72c0818d4



                                                  13
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 24 of 56



        Plaintiffs’ allegations establish that the five Defendants were in a “venture” with their cobalt

suppliers that was first based on a formal supplier agreement and then an additional tacit

understanding that Defendants would turn a blind eye to the child miners providing cheap cobalt for

the companies. This venture is much better-defined than in virtually any of the cases discussed

herein that found a “venture” established merely by a tacit understanding.

        b. Defendants “Participated in” a Cobalt Supply Chain “Venture.”

    Defendants’ entire argument that they did not “participate in” a venture to satisfy TVPRA’s

section 1595(a) is based on a false premise that Plaintiffs seek to impose liability merely because

Defendants made “downstream purchases” of cobalt. See MTD at 19-22. As the preceding section

makes clear, Defendants are not mere purchasers of cobalt but are participants in a cobalt supply

chain venture in which they have explicit supplier agreements, see FAC ¶¶ 72-86, 88-89, 99, 100, 107,

110-13, and an implicit understanding that Defendants were getting cheap cobalt mined by children

and they would turn a blind eye to continue with and protect the venture. Id. ¶¶ 110, 112, 115, 117-

19. Indeed, Tesla has doubled down on its participation in the venture by purchasing a direct stake

in Glencore. Id. ¶ 23.

    Defendants turn again to a dictionary and cite non-TVPRA cases to define “participate,” see

MTD 19, but Defendants’ position that Plaintiffs must allege Defendants actively participated in

the forced labor violation of the TVPRA is not the law. See MTD at 19-20. As was previously

established in discussing the intent requirement, see section IV.A, supra, Defendants need not have

actual knowledge of the forced labor or trafficking “in order to have participated in a forced labor or

trafficking venture for civil liability under the TVPRA, otherwise the ‘should have known’ language

in § 1595(a) would be meaningless.” Red Roof Inns, Inc., 2020 U.S. Dist. LEXIS 106012, at *1; see also,

Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d at 971.


                                                   14
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 25 of 56



    Courts have consistently held that participation in a venture does not require actual participation

in the wrongful act. For example, in Jean-Charles plaintiffs alleged that the venture was Project Pierre

Toussaint, a school for poor Haitian children run by the Haiti Fund in conjunction with Fairfield

University and Father Paul E. Carrier. 937 F. Supp. 2d at 279-80. There was no allegation that the

school was organized for the purpose of sex trafficking. But because Perlitz, a venture participant,

engaged in sex trafficking, Carrier and Fairfield University were liable for benefitting from their

participation in the school, even if the common purpose was education and not sex trafficking. Id.

        Citing Jean-Charles with approval, the Red Roof Inns Court found that a hotel participated in a

venture with a sex trafficker by renting rooms and selling amenities to the trafficker. This was an

established business relationship founded on a tacit agreement to allow the trafficking that provided

a financial benefit to the hotel. Red Roof Inns, Inc., 2020 U.S. Dist. LEXIS 106012, at *19; see also

Ricchio, 853 F.3d at 556 (holding the allegation that motel owners rented a room to a sex trafficker

and benefitted financially was sufficient to establish participation in a venture). Every court but one7

interpreting the “participation in a venture” language for civil liability under section 1595(a) of the

TVPRA8 agrees that a defendant need not actively participate in the underlying forced labor or

trafficking as long as they knew or should have known they are supporting a venture that is



7
  The single outlier decision that incorrectly required direct participation in the forced labor or
trafficking activity, Ratha v. Phatthana Seafood Co., Ltd., No. CV 16-4271-JFW, 2017 WL 8293174, at
*4 (C.D. Cal. Dec. 21, 2017), is currently pending on appeal. Ratha v. Phatthana Seafood Co., Ltd., No.
18-55041 (9th Cir., filed January 10, 2018).
8
 The other case Defendants rely heavily upon, United States v. Afyare, 632 F. App’x 272 (6th Cir.
2016), see MTD at 19-20, was interpreting a separate criminal provision of the TVPRA, section
1591(a)(2). Courts have rejected applying Afyare to the distinct language of the civil provision at issue
here, section 1595 (a). See, e.g., Red Roof Inns, Inc., 2020 U.S. Dist. LEXIS 106012, *16-19, 2020 WL
3256261; Gilbert v. United States Olympic Comm., 2019 U.S. Dist. LEXIS 166957, *47-51.
.


                                                    15
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 26 of 56



responsible for the unlawful activity. See, e.g., Bistline, 918 F.3d at 876 (“In this case, plaintiffs allege

facts supporting their claims that defendants were well aware of the crimes being committed against

plaintiffs, did nothing to expose these atrocities, tacitly approved of the conduct by constructing a

scheme for the purpose of enabling it, and benefited for years from [it]”); Wyndham Hotels & Resorts,

Inc., 2020 U.S. Dist. LEXIS 135494, at *14, 20 (“‘participation in venture under section 1595 of the

TVPRA does not require an ‘overt act’ of participation in the sex trafficking itself . . . . [T]he Court

finds that Plaintiff has alleged sufficient facts to support a plausible claim that Wyndham and Choice

received financial benefits from a venture they vicariously participate in (through their franchisees)

that the franchisees should have known was engaged in sex trafficking”); A.B. v. Marriott Int’l, Inc.,

No. 19-cv-5770, 2020 U.S. Dist. LEXIS 70644, at *2 (E.D. Pa. April 20, 2020)(“A.B. sufficiently

pleads specific facts from which we can reasonably infer Marriott . . . knowingly benefitted from

participating in a venture which it should have known engaged in her trafficking. This is all Congress

requires a victim to plead”); Gilbert v. United States Olympic Comm., 2019 U.S. Dist. LEXIS 166957, at

*47-51 (“Although Section 1589(b) certainly requires the defendant to participate in a venture with

another member who violated Section 1589(a), nothing in it requires that the defendant’s

participation be an overt act in furtherance of the other member’s TVPA violation.”). As the Court

in G6 Hosp., LLC, 2019 U.S. Dist. LEXIS 211090, stated clearly:

        Defendants need not have actual knowledge of the sex trafficking in order to have
        participated in the sex trafficking venture for civil liability under the TVPRA,
        otherwise the “should have known” language in § 1595(a) would be meaningless.
        This Court finds Plaintiff has alleged sufficient facts to show Defendants “participated in a
        venture” under § 1595 by alleging that Defendants rented rooms to people it knew or should
        have known were engaged in sex trafficking. These acts and omissions by Defendants, H.H.
        alleges, facilitated the sex trafficking venture. Id. at *11-13 (emphasis added).

        Defendants dismiss this line of cases, arguing that “[h]ere the complaint does not allege that

Defendants engaged in any such tacit agreement for the operation of a forced labor or trafficking

venture.” MTD at 21. This argument stands in direct conflict with Plaintiffs’ allegations and the
                                                      16
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 27 of 56



reasonable inferences required to be drawn from them. As the preceding section demonstrating that

Defendants were in a cobalt supply chain “venture” established, Defendants made a formal

agreement to have Glencore and/or Huayou supply them with cobalt. FAC ¶¶ 72-86, 88-89, 99, 100,

107, 110-13. In addition, Defendants had a tacit agreement that the cobalt supply chain would

include cheap cobalt mined by forced child labor. Defendants then protected this tacit agreement by

covering it up, enacting sham programs to mislead the public, and failing to implement known

policies that would protect against abusing children. FAC ¶¶ 110, 112, 115, 117-19.

        Defendants have always had the necessary control to require Glencore and Huayou to stop

using child labor, FAC 88, 106, 110, but confirming they did have this control, Defendants waited

until after this lawsuit was filed, and subsequently caused increased public scrutiny of their venture,

to at least begin working to create the impression they were trying to stop the venture from using

forced child labor. See supra note 6 and FAC ¶ 106. That they could do this certainly demonstrates

they were, at a minimum, participating in a mutually beneficial business relationship within a venture

that was using forced and trafficked child labor. This is not a case that pushes the outer limits of the

scope of the TVPRA. Defendants are knowingly participating in a cobalt supply chain venture that

benefits them financially, and they could, if they chose to put the lives of child miners above their

profits, stop the abuse of children forced to work in DRC cobalt mines.9




9
 Defendants have a separate miscellaneous section arguing against the facts alleged and the
reasonable inferences to be drawn. See MTD at 22-23. Plaintiffs have addressed in this section the
specifics of those arguments. Defendants’ domination of the cobalt market shows that the supply
chain of cobalt is finite and specific to a few large tech companies. The fact that Defendants have
bogus or ineffectual child labor programs and are attempting to deceive the public shows both that
Defendants know they have child labor in their cobalt supply chain and want to keep their
participation in the unlawful venture from the public. On their own motion to dismiss, Defendants
are not permitted to dispute facts alleged and reasonable inferences to be drawn from them.
                                                   17
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 28 of 56



        3. Defendants Are Financially Benefitting From the Cobalt Supply Chain Venture.

        In addressing the requirement of section 1595(a) that a plaintiff must allege the defendant

“knowingly benefits financially or by receiving anything of value from participation in a venture,”

Defendants here once again cite only to a dictionary and entirely ignore the applicable case law

defining this provision of the TVPRA. MTD at 27-28. There is a growing body of law, particularly in

the hotel/sex trafficking cases, uniformly holding that a “benefit” or “anything of value” can be

from whatever Defendants gain from participating in the venture. In the numerous hotel cases

around the country, none of which are cited by Defendants on this issue, the courts uniformly reject

the argument Defendants here are making that the benefit must derive directly from the TVPRA

violation. Id. at 28. For example, in Red Roof Inns, Inc., 2020 U.S. Dist. LEXIS 106012, at *11-12, after

first rejecting the very “floodgates” argument Defendants here are making as “untethered to the

statutory language itself,” the Court held that the benefit standard “merely requires that Defendant

knowingly receive a financial benefit, not that the perpetrator have actual knowledge of the sex

trafficking venture. As this Court found in M.A. and H.H., ‘the rental of a room constitutes a

financial benefit from a relationship with the trafficker sufficient to meet this element of the §

1595(a) standard.’ M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959 [at 971] . . . ; H.H. [v.

G6 Hosp., LLC], 2019 WL 6682152 at *2.” 2020 U.S. Dist. LEXIS 106012, at *11-12. Numerous

other cases are in accord. See, e.g., Marriott Int’l, Inc., 2020 U.S. Dist. LEXIS 70644, at *21-22, *37-38

(concluding, after surveying the case law, that “the rental of a room constitutes a financial benefit

from a relationship with the trafficker sufficient to meet this element of the § 1595(a) standard”

(citation omitted)); S.Y. v. Naples Hotel Co., No. 20-cv-118-FtM-29MRM, 2020 U.S. Dist. LEXIS

139013, at *12 (M.D. Fla. August 5, 2020) (court found required benefit to hotel from payments for

rooms paid by the sex traffickers and sales of food and beverages); A.B. v. Hilton Worldwide Holdings

Inc., 2020 U.S. Dist. LEXIS 163412, at *20-21 (finding that hotel benefitted from room rentals and
                                                    18
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 29 of 56



other charge to rooms in which the Plaintiff was trafficked); see also Gilbert v. United States Olympic

Comm., 2019 U.S. Dist. LEXIS 166957, at *45-51 (forced labor provision of §1589(b) does not

“require[] the party to benefit from the [forced] labor or services for liability to attach”).

     Defendants ignore this directly-applicable authority and they grossly misstate the sole case they

do cite for their position, Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 (S.D.N.Y

2109). See MTD at 28. The language Defendants cite for Geiss is incomplete. The Court was actually

addressing the “participate in a venture” prong of the standard, not the benefit prong, and stated

“the participation giving rise to the benefit must be participation in a sex-trafficking venture.” Geiss,

383 F. Supp. 3d at 169. After finding that Defendants “undoubtedly benefited from H. Weinstein’s

continued employment” the court found the defendant company had not participated in a sex

trafficking venture. Id. at 170.

     Using the correct test based on the uniform agreement of the courts addressing the “benefit” or

“anything of value” standard, Plaintiffs’ allegations establish Defendants benefitted from the cheap

and steady supply of cobalt in the venture provided to them. FAC ¶¶ 7, 88, 89, 99, 100-12. These

allegations establish that Defendants benefitted from participation in the venture by obtaining cobalt

at a cheaper price because it was mined by children,10 that they are willing to turn a blind eye to the

forced child labor the venture depends upon to get a steady supply of the essential cobalt, and that

they participate in covering up the child labor with their suppliers to avoid a financial penalty from

consumers. These factually specific allegations are more than sufficient to meet the benefit




10
  Defendants’ assert that the lower price of cobalt due to forced child labor is not a “benefit” to
them because other tech companies who are not defendants in this case might also be getting the
cheap cobalt. MTD at 28. Defendants cite no authority for this frivolous argument and there is
nothing in the statutory language or any case interpreting the benefit requirement saying the benefit
must be unique to the Defendants. Plaintiffs’ assertion that Defendants are buying cobalt at a
cheaper price due to child labor cannot be disputed on a motion to dismiss.
                                                    19
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 30 of 56



requirement. Further, as is specifically alleged, they could solve the child labor issue in cobalt mining,

but it would cost them money–the money they are saving by participating in the venture dependent

upon child labor–and that is a price they are unwilling to pay. See FAC ¶¶ 110, 112.

        4.   All 16 Plaintiffs or their Decedents Were Subjected to Forced Labor.

        Plaintiffs or their decedents were children when they started working in the cobalt mines and

when they were killed or maimed in mining accidents. See FAC ¶¶ 30-64. When they were killed or

maimed, Plaintiffs or their decedents were performing mining work that was extremely hazardous.

As Plaintiffs allege in detail, they were forced to work in cobalt mines containing extremely fragile

tunnels without any safety equipment or structural reinforcements in the tunnels. They worked in

constant fear because they knew that tunnel collapses were common in the cobalt mines and child

miners were routinely killed or maimed. In addition, they worked long hours in filthy conditions and

they were food insecure, often hungry and malnourished. Plaintiffs were exposed to dangerous

chemicals from working in the midst of cobalt dust without any protective masks and with poor

ventilation. They all were virtually illiterate because they were forced to drop out of school when

they could not pay their school fees. Plaintiffs lived in extreme poverty at the time they started

working in the cobalt mines for the venture. FAC ¶¶ 6, 8, 9, 11, 12, 30-64.

    Defendants’ position is brutally clear: they purport to “abhor” child labor, but coldly assert “the

statutory language of the TVPRA does not cover the circumstances Plaintiffs describe” because,

they argue, Plaintiffs were not “compelled” to work within the meaning of the statute. MTD at 24-

25. The TVPRA most certainly does prohibit Defendants, operating within the cobalt venture, from

knowingly benefiting from Plaintiffs’ labor as described in the Complaint.

    Section 1589 of the TVPRA defines “forced labor” as:

    (a) Whoever knowingly provides or obtains the labor or services of a person by


                                                   20
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 31 of 56



     any one of, or by any combination of, the following means–11

        (2) by means of serious harm or threats of serious harm to that person or another
        person; [or]
        (4) by means of any scheme, plan, or pattern intended to cause the person to
        believe that, if that person did not perform such labor or services, that person or another
        person would suffer serious harm or physical restraint. 18 U.S.C. § 1589(a) (emphasis
        added).

        Subsection (c)(2) defines “serious harm:”

        The term “serious harm” means any harm, whether physical or nonphysical,
        including psychological, financial, or reputational harm, that is sufficiently serious, under all
        the surrounding circumstances, to compel a reasonable person of the same
        background and in the same circumstances to perform or to continue performing
        labor or services in order to avoid incurring that harm. Id. (emphasis added).


        As an initial matter, there can be no debate in assessing the “serious harm”12 issue that the

statute specifically states as per the emphasized portion of section 1589(c)(2) above that all of the

victim’s surrounding circumstances must be considered to determine whether a “reasonable person”

of the same background would feel compelled to perform the labor at issue. One often-cited Second

Circuit decision explains that this standard is a hybrid: it permits the jury to consider the particular

vulnerabilities of a person in the victim’s position but also requires that his acquiescence be

objectively reasonable under the circumstances. United States v. Rivera, 799 F.3d 180, 186-187 (2d. Cir.

2015). In considering whether the employer intends the victims to believe they cannot leave, the

Court must “consider the particular vulnerabilities of a person in the victim’s position,” though the

victim’s acquiescence must be objectively reasonable under the circumstances. Id.


11
  Section 1589 (a) provides four distinct types of conduct that satisfy the forced labor standard but
Plaintiffs herein rely only on subsections (2) and (4).
12
  The District of Columbia Circuit has yet to weigh in on the scope of the “serious harm” provision
under section 1589(c)(2) of the TVPRA. See United States ex rel. Hawkins v. Mantech Int’l Corp., No. 15-
cv-2105, 2020 U.S. Dist. LEXIS 13733, at *47 (D.D.C. Jan. 28, 2020).


                                                    21
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 32 of 56



        This assessment that first looks at each Plaintiff’s own subjective intent and then applies the

facts to the “reasonable person” standard is an inherently factual issue that should not be resolved

on a motion to dismiss. Plaintiffs’ particularly challenging personal circumstances are alleged in the

FAC and would certainly allow the inference to be drawn that they themselves felt coerced.

Assessing the facts and applying them to an objective standard of reasonableness is a question for

the jury. See, e.g., Robinson v. Washington Metropolitan Area Transit Authority, 774 F.3d 33, 39 (D.C. Cir.

2014) (suggesting that the applicable standard in negligence cases, to be ascertained by the jury, is the

traditional reasonable person standard); Godfrey v. Iverson, 559 F.3d 569, 572 (D.C. Cir. 2009); see also

Meyers v. Lamer, 743 F.3d 908, 912 (4th Cir. 2014) ([I]t is [ordinarily] for the jury to determine

whether a plaintiff knew of the danger, appreciated the risk, and acted voluntarily”); Cousin v. Trans

Union Corp., 246 F.3d 359 (5th Cir. 2001) (“In the majority of cases, reasonableness is a question for

the jury”); Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991) (stating that

reasonableness “will be a jury question in the overwhelming majority of cases”); Levitt v. Merck &

Company, Inc., 914 F.3d 1169, 1172 (8th Cir. 2019) (same).

        In addition, the question of whether Plaintiffs or their decedents were ultimately “forced” or

“coerced” to perform the labor that injured or killed them is a question of fact for the jury.

Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973) (holding in the context of the Fourth and Fifth

Amendment that “the question whether a consent to a search was in fact ‘voluntary’ or was the

product of duress or coercion, express or implied, is a question of fact to be determined from the

totality of all the circumstances”); United States v. Hodge, 19 F.3d 51, 52 (D.C. Cir. 1994) (same;

quoting Schneckloth); see also United States v. Cash, 733 F.3d 1264, 1279 (10th Cir. 2013) (“whether

police intimidated or threatened a suspect or whether the suspect was particularly susceptible to

police coercion” are both factual questions).


                                                     22
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 33 of 56



        Likewise, the assessment required by subsection 1589(a)(4) as to whether there was a

“scheme, plan, or pattern intended to cause the person to believe that” serious harm would result if

he failed to work is an assessment of a member of the venture’s subjective intent, a question that is

reserved for the finder of fact. “The jury must find that the employer intended to cause the victim to

believe that she would suffer serious harm — from the vantage point of the victim — if she did not

continue to work. The statute “requires that the plan be intended to cause the victim to believe that

that harm will befall her.” United States v. Calimlim, 538 F.3d 706, 711-12 (7th Cir. 2008). A statement

is considered a threat if “a reasonable person would believe that the intended audience would

receive it as a threat, regardless of whether the statement was intended to be carried out.” Id. at 713

(citing United States v. Hart, 226 F.3d 602, 607 (7th Cir. 2000)); see also United States v. Dann, 652 F.3d

1160, 1170 (9th Cir. 2011) (“The linchpin of the serious harm analysis under § 1589 is not just that

serious harm was threatened but that the employer intended the victim[s] to believe that such harm

would befall” them if they left employment); Muchira v. Al-Rawaf, 850 F.3d 605, 618 (4th Cir. 2017),

quoting Dann, 652 F.3d at 1170.

        These factual issues of intent are essential to a determination of whether Plaintiffs satisfy the

“forced labor” standard. Accordingly, resolution of this issue must be reserved for the trier of fact

and cannot be resolved on a motion to dismiss. Plaintiffs’ allegations with all reasonable inferences

drawn in their favor demonstrate that they will prevail on the forced labor issue before the jury.

        The legislative history of 18 U.S.C.S. § 1589 makes clear that the statute was intended to

look broadly at “forced labor” and that “the statute’s purpose is to counter the ‘increasingly subtle

methods of [offenders] who place their victims in modern-day slavery . . . [and] combat severe forms

of worker exploitation . . ..’” Kiwanuka v. Bakilana, 844 F. Supp. 2d 107, 115 (D.D.C. 2012)

(Lamberth, J.) (citing H.R. Rep. No. 106-939, at 101 (2000)). Several courts have agreed with the

breadth of the forced labor amendments. See, e.g., Lagayan v. Odeh, 199 F. Supp. 3d 21, 28 (D.D.C.
                                                     23
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 34 of 56



2016); Calimlim, 538 F.3d at 714 (“when Congress amended the [TVPRA] it expanded the definition

of involuntary servitude to include nonphysical forms of coercion.”); Muchira, 850 F.3d at 617 (citing

Calimlim with approval).

        A key fact in assessing Plaintiffs’ vulnerability to coercion is that they were all children when

they were put to work as cobalt miners. Citing Bistline [918 F.3d at 873], Defendants assert only “the

TVPRA does not create automatic liability under § 1589 or § 1590 based on a victim’s age.” MTD at

25. Plaintiffs do not make that assertion, and Defendants do not in any way credit Plaintiffs’ ages or

circumstances in assessing whether they believed they were threatened with “serious harm” if they

failed to show up every day to mine cobalt under extremely dangerous conditions. See id. at 24-25. In

Bistline, the Tenth Circuit stated “each of these plaintiffs was a teenager at the time she was

purportedly ordered into a sexual relationship . . . ‘a victim’s age or special vulnerability may be

relevant in determining whether a particular type or a certain degree of physical or legal coercion is

sufficient to hold that person to involuntary servitude.’ United States v. Kozminski, 487 U.S. 931, 948

(1988). In the same way, these plaintiffs’ youth and vulnerability, particularly with respect to the

parties who were forcing them into this labor, contribute to the plausibility of their allegations

under §1589.” Bistline, 918 F.3d at 873.

        Plaintiffs’ status as children is an overarching fact in considering whether they had a

reasonable fear that they would suffer serious harm if they failed to risk their lives crawling into

fragile tunnels to mine cobalt. United States v. Djoumessi, 538 F.3d 547, 552 (6th Cir. 2008) (finding a

victim who was “just fourteen years old” when brought to work to be especially vulnerable to

threats). In addition to their youth, objective conditions that made Plaintiffs especially vulnerable to

coercion include their physical and mental condition. See, e.g., United States v. Calimlim, 538 F.3d 706,

716 (7th Cir. 2008). Other vulnerability factors applicable to Plaintiffs are “squalid or otherwise


                                                    24
            Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 35 of 56



intolerable living conditions” and “the victim’s lack of education” United States v. Callahan, 801 F.3d

606, 619 (6th Cir. 2015).

           Here, Plaintiffs allege that their extreme vulnerability as desperate children lacking education

and any other options to avoid starvation subjected them to a “scheme” under section 1589(a)(4)

that caused them to fear “serious harm” if they stopped working. Also, they were each individually

subjected to threats of “serious harm” under section 1589(a)(2) if they failed to keep working under

dangerous conditions in the cobalt mines.

           To establish the section 1589(a)(4) violation, Plaintiffs allege that Glencore and Huayou, the

major mining companies supplying cobalt to Defendants within the cobalt venture, created a system

that relied upon a steady stream of child (and adult) artisanal miners. See, e.g., FAC ¶¶ 2, 5-7, 16. A

steady stream was necessary because the lifespan of a child cobalt miner is short; they work until

they die or are maimed and can no longer work. Id. ¶¶ 2, 6, 10-14, 16. Huayou always admitted that

they used child miners, id. ¶ 72, but then recently, following this lawsuit and demands from

“customers,” Huayou joined the “Fair Cobalt Alliance” to address the “problem” of child labor they

had been openly profiting from.13 Glencore initially lied about using child miners, declaring in a

press statement when this lawsuit was filed that they don’t use cobalt mined by artisanal miners.14

Shortly after Tesla bought an interest in Glencore, the company changed course and it too joined

the Fair Cobalt Alliance to address the child labor problem that was present after all in its artisanal

mining operations.15 The horrible conditions in the cobalt mines were widely known and obvious in

light of frequent deaths and severe injuries to child miners from the communities surrounding the


13
  FAC ¶ 106; Cobalt Mining Pact, available at https://www.ft.com/content/9194c7ee-9726-4462-
ae04-e7c72c0818d4
14
     https://www.swissinfo.ch/eng/glencore-congo-cobalt-mining-lawsuit/45446800
15
     See note 13, supra.
                                                      25
           Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 36 of 56



mines. The cobalt venture participants knew that most families living in the area were desperately

poor, that most of the children–like all of the Plaintiffs–had to drop out of school because they

could not pay school fees, and that they would do virtually anything if they were paid enough to eat

each day. See id. ¶¶ 2, 6, 10-14, 16, 30-64.

           The cobalt venture’s scheme worked perfectly, for its members, including Defendants. A

steady supply of children, including Plaintiffs, arrived to work as planned, and the cobalt venture did

not have to incur costs for safety equipment, fair wages, or health and safety measures; the

workforce would tolerate virtually any hazard. Defendants assert that the children were not “forced”

to work in the mines, but they were certainly unable to consent to working because they were highly

vulnerable children who under any system of law would not be permitted to consent to such

hazardous work that literally put them at risk of life and limb. The conditions Plaintiffs and their

decedents endured easily satisfy the International Labor Organization’s (“ILO”) standard of “Worst

Forms of Child Labor” in Convention No. 182,16 which is the first ILO Convention that has been

universally ratified by all countries, including the United States and the DRC.17 Recognizing the

particular vulnerability of children, all of the countries of the world united to protect them from

being drawn into abusive and dangerous work. Based on Articles 5-8 of Convention No. 182, the

U.S. government assumed a specific obligation to implement and enforce its provisions.18




 Convention Concerning the Prohibition and Immediate Action for the Elimination of the Worst
16

Forms of Child Labour (No. 182), June 17, 1999, 2133 U.N.T.S. 161, available at
https://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:12100:0::NO::P12100_ILO_CODE:
C182. The Worst Forms of Child Labor include “forced or compulsory labour” and “work which,
by its nature or the circumstances in which it is carried out, is likely to harm the health, safety or
morals of children.” Article 3, subsections (a) and (d).
 https://www.ilo.org/dyn/normlex/en/f?p=NORMLEXPUB:12100:0::NO:12100:P12100_INSTR
17

UMENT_ID:312528:NO
18
     See supra note 16.
                                                   26
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 37 of 56



        One court looking at whether children harvesting latex on rubber plantations under

conditions that constitute the “Worst Forms of Child Labor” in violation of Convention No. 182

found the child workers had alleged “forced labor” sufficient to withstand a motion to dismiss under

the Alien Tort Statute, 28 U.S.C. § 1350: “It would not require great ‘judicial creativity’ to find that

even paid labor of very young children in these heavy and hazardous jobs would violate international

norms. Those international norms are not inconsistent with Liberian law. Those norms also are

stated in an international convention [No. 182] that both the United States and Liberia have

ratified.” Roe v. Bridgestone, 492 F. Supp 2d 988, 1022 (S.D. Ind. 2007).

     Allowing children to perform hazardous mining work not only violates Convention No. 182, it

also violates the domestic law of both the United States19 and the DRC.20 Across the board under

U.S. law, children are given special protection under the law21 and cannot legally consent to perform

activities that risk their health and well-being.22 Consequently, it is inconceivable that Plaintiffs could

“consent” to perform the hazardous mining work that ultimately killed or maimed them. The cobalt



19
   Section 212(c) of the Fair Labor Standards Act of 1938 provides that “no employer shall employ
any oppressive child labor in commerce… in the production of goods for commerce or in any
enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. § 212(c)
(1974). Precluded under statute is the employment of any child below the age of 18 in any
“occupation declared by the Secretary of Labor to be particularly hazardous for the employment of
minors of such age or detrimental to their health or well-being,” including, but not limited to, “coal
mining occupations… [and] occupations in connection with mining, other than coal.” 29 C.F.R. §
570.53.
20
   Article 10 of Ministerial Order No. 12 (60) (Dem. Rep. Congo).
21
   Bellotti v. Baird, 443 U.S. 622, 634-35 (1979) (Powell, J. ) (“Viewed together, our cases show that
although children generally are protected by the same constitutional guarantees against governmental
deprivations as are adults, the State is entitled to adjust its legal system to account for children's
vulnerability and their needs for ‘concern, ... sympathy, and ... paternal attention.’”)
22
  See, e.g., United States v. Rouse, 936 F.3d 849, 850 (8th Cir. 2019) (holding a minor could not lawfully
consent to distribution of her own child pornography); United States v. Key, 889 F.3d 910 (7th Cir.
2018) (finding victim’s consent is not a defense to child sex trafficking laws).

                                                    27
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 38 of 56



venture, including Defendants, had a legal duty to prevent Plaintiffs from taking highly dangerous

mining jobs rather than implicitly encouraging it with their scheme that depended on cheap,

vulnerable child labor and then arguing that the cobalt venture is not liable because the children

were working voluntarily. See MTD at 24-25. A jury could find that Plaintiffs, as minor children,

could not legally consent to perform extremely hazardous mining work that was illegal for children

to perform under international law, U.S. law and DRC law.

        Even if the children could somehow be said to “consent” to taking highly dangerous mining

jobs with the cobalt venture, it is not a requirement that they were “forced” to take the jobs in the

first instance. The aspect of force or coercion does not need to extend to the entire period of labor.

See, e.g., Dann, 652 F.3d at 1167 (A forced labor charge need not apply to the entire duration of a

victim’s service and can be applied to a portion of that time); Djoumessi, 538 F.3d at 552-553 (same).

Once they began working as miners, these extremely vulnerable children, who were highly

susceptible to any form of coercion, experienced some relief from starvation when they were paid

their paltry wages, after they were cheated by their handlers or the buyers. See, e.g, FAC ¶¶ 30-64.

The cobalt co-venturers knew that they could pay the child miners bare subsistence wages and

expose them to life-threatening conditions, and they would continue working. Id. at ¶¶ 2,5-7,10-

14,16. This is a much more extreme example of “coercion” than other cases finding forced labor

when employers put workers in debt through fee and cost schemes knowing the workers would

continue working to pay down their debts, particularly when they had no other options. See, e.g.,

Dann, 652 F3d 1160, 1173 (9th Cir. 2011) (affirming a forced labor conviction in a case involving a

housekeeper made to believe she would suffer serious financial harm if she stopped working); United

States v. Farrell, 563 F.3d 364, 367-69 (8th Cir. 2009) (finding employers created an atmosphere of

coercion by reducing employees’ wages upon arrival in the United States, charging them for various

fees, and requiring them to work lengthy shifts to make debt payments); United States ex rel. Hawkins
                                                  28
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 39 of 56



v. Mantech Int’l Corp., 2020 U.S. Dist. LEXIS 13733, at *48, *53 (finding coercion properly alleged

when plaintiffs feared that if they had left their employment, they would have faced serious harm in

the form of high financial penalties or arrest by local authorities).

        Having no money or means of support could make individuals susceptible to threats by

employers even if “such a threat made to an adult citizen of normal intelligence” might be “too

implausible to produce involuntary servitude.” Djoumessi, 538 F.3d at 552; see also Nunag-Tanedo v.

East Baton Rouge Parish School Bd, 790 F. Supp. 2d 1134, 1146 (C.D. Ca. 2011) (finding defendants

coerced plaintiffs by forcing them to take on crushing debt that plaintiffs could not repay absent

continued employment by defendants); Barrientos v. CoreCivic, Inc., 951 F.3d 1269, 1274 (11th Cir.

2020) (finding the existence of a scheme when a detention center deprived detainees of basic

necessities, made them join a “voluntary” work program to alleviate these conditions, and then

threatened or harmed them if they refused to work, thus providing cheap labor to increase profits).

Adding to the coercion, many of the Plaintiffs were also financially supporting their families, so any

threat to lose their wages or their ability to work also threatened their families. See, e.g, Calimlim, 538

F.3d at 712, 714 (finding a threat of serious harm when defendants threatened to stop paying

victim’s poor family members).

        Plaintiffs here were literally working for their lives. This is virtually a per se case of coercion;

no one, especially a child, would perform dangerous work for starvation wages unless he had no

other alternative. The various operatives of the cobalt venture made clear to Plaintiffs and other

children working with them that if they did not accept the low pay and extremely dangerous

conditions of work, they would be fired, would be blackballed from working at any mines in the

area, and would starve. See, e.g., FAC ¶¶ 36, 39, 42, 44, 50, 54, 56, 59, 62, 64. A reasonable inference

could be made that these sorts of threats were systemic in that they were made to gangs of children,

and that part of the cobalt venture’s scheme was to terrorize the children into working under the
                                                     29
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 40 of 56



threat of termination and starvation. See id. A reasonable jury could certainly find that Plaintiffs were

subjected to a scheme to keep them working in violation of section 1589(a)(4), that they–as

extremely vulnerable children–subjectively believed the threats of serious harm, and that the threat

of serious harm would cause “a reasonable person of the same background and in the same

circumstances to perform or to continue performing labor or services in order to avoid

incurring that harm.” 18 U.S.C. § 1589(c)(2) (emphasis added).

        Likewise, when the various agents of the cobalt venture made these threats to the vulnerable

children, a jury could certainly find under section 1589(a)(4) that these agents possessed the

subjective intent of coercing the children to keep working. See Calimlim, 538 F.3d at 711-12. This

scheme directed at the Plaintiffs and other children was sufficient to coerce the starving and

extremely vulnerable children to keep working under the horrific conditions that ultimately killed or

maimed them.

        The Plaintiffs also directly received “threats of serious harm” that, given their particular

circumstances as uneducated, impoverished, and desperate children, coerced them to continue

working in their dangerous DRC mining jobs for virtually no pay under extremely hazardous

conditions in violation of section 1589(a)(2). For example, John Doe 7 was “recruited” to work in a

Glencore mine by armed DRC Presidential Guards who supervised the work of a gang of boys

including John Doe 7. FAC ¶¶ 45-46. The Guards kept most of the money the boys earned and gave

them a small portion that barely covered subsistence costs. When John Doe 7 attempted to

negotiate with the Guards to improve his terms and conditions of employment, one of the Guards

shot and seriously injured him. Id. ¶ 46. It would be hard to imagine a more coercive way to keep the

child miners working than to be ordered to work for specific terms by brutal Presidential Guards.

        John Doe 3 was recruited by a labor broker to work in a cobalt mine operated by Huayou.

Id. ¶ 37. The mine he worked was also guarded by the Presidential Guard who had a “reputation for
                                                   30
        Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 41 of 56



brutality and operated in the DRC with complete impunity.” Id. The labor broker who recruited

John Doe 3 was “an influential person,” and the Guards appeared to work at his direction. John

Doe 3 understood from what was told to him that he had to work for the broker or he would not be

able to earn any money to eat. Id. James Doe 1 was killed when a mine collapsed after the other child

miners scattered at the arrival of soldiers who must have been overseeing the miners. Id. ¶ 31.

       At least seven of the Plaintiffs or their decedents worked for “Ismail,” a mine boss who had

control over several Glencore operated cobalt mines. John Doe 4 (id. ¶ 39), John Doe 6 (id. ¶ 42),

and John Doe 9 (id. ¶ 50) were severely injured following the orders of Ismail to work under

dangerous conditions, and James Doe 2 ((id. ¶ 36), Joshua Doe 2 (id. ¶ 44), James Doe 3 (id. ¶ 59)

were killed in mine collapses while performing extremely dangerous work under Ismail’s direction.

The boys were “terrified” of Ismail and did whatever he told them, however dangerous. See, e.g., id.

¶¶ 44, 50, 59. Ismail cheated the boys and also deducted money for food and miscellaneous costs

from what little he did pay them so that sometimes they were paid nothing. Id. ¶ 42. Ismail

threatened the boys that if they did not work properly for him, he would blackball them so they

could never get another job in the mining sector and they would starve. See, e.g., id. ¶¶ 44,59. A jury

could easily find that these vulnerable children reasonably believed they had to continue working for

Ismail based on his threats to them, and a reasonable person experiencing their particular

circumstances would have continued working. It would be difficult for a reasonable juror to

conclude that these children continued working for Ismail until they were killed or seriously injured

if they believed they could walk away.

       The other child miners experienced various similar sources of coercion to keep them

working in the extremely dangerous DRC cobalt mines. A man connected to Glencore, “John,”

recruited John Doe 11 and directed his work. Id. ¶ 56. John Doe 10 was recruited to work by “Jean-

Pi,” who directed him where to work and dictated the conditions of work. John Doe 10 feared that
                                                  31
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 42 of 56



if he did not follow Jean-Pi’s directions, he would be fired and would not be able to work to help

feed his family. Id. ¶ 54. John Doe 13 worked for Ahmed and Aza who purchased his cobalt for the

venture. Id. ¶ 54. John Doe 1 worked as a human mule hauling cobalt at the direction of three adult

miners. Id. ¶ 33. A reasonable jury could find that these boys likewise were coerced to keep working

by the adults who directed their work, as well as by the daily difficult circumstances they endured.

        An overall reasonable inference to draw is that all of the Plaintiffs and their decedents were

working under adult male figures whom they feared and obeyed blindly while ultimately working

under such dangerous conditions that they were killed or maimed. A jury must ultimately determine

whether all of these child miners reasonably believed they had no choice but to work as directed and

that a reasonable person in their circumstances would have reached that conclusion as well.

    B. Plaintiffs or their Decedents Were Trafficked.

        While Defendants virtually ignore this claim, see MTD at 24-25, Plaintiffs also allege that they

or their decedents were trafficked by the cobalt venture when they were recruited to work in the

cobalt mines. FAC ¶¶ 120-123. Section 1590(a) of the TVPRA prohibits “knowingly recruit[ing]”

any person for “forced labor.” Based on the proceeding section, Plaintiffs and their decedents were

subject to “forced labor” by the cobalt venture within the scope of section 1589. The additional

claim for trafficking requires that the cobalt venture also “recruited” the child miners. Based on

specific facts available at this time, the following 11 Plaintiffs or Plaintiffs’ decedents have alleged

that they were recruited by someone within the cobalt venture: James Doe 2 (¶ 36), John Doe 3 (¶

37), John Doe 4 (¶ 39), John Doe 6 (¶ 42), Joshua Doe 2 (¶ 44), John Doe 7 (¶ 46), John Doe 9 (¶

50), John Doe 10 (¶ 54), John Doe 11 (¶ 56), James Doe 3 (¶ 59), and James Doe 12 (¶ 62).

        Based on these specific allegations, which Defendants do not discuss or dispute, these

Plaintiffs have stated a claim for trafficking. These allegations could also allow a reasonable


                                                    32
           Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 43 of 56



inference that the cobalt venture had a recruitment scheme that made it a regular practice that also

resulted in the other Plaintiffs being recruited for forced labor by the cobalt venture.

       C. Section 1596(a) Extends the TVPRA to Plaintiffs’ Claims Even if They Are
          Considered Extraterritorial.

       Section 1596(a) expressly extends extraterritorial jurisdiction to any “offense” under sections

1589 (forced labor) and 1590 (trafficking), among others, if, as here, members of the venture are (1)

U.S. nationals or (2) “present” in the U.S. 18 U.S.C.A. § 1596(a). A group of Members of Congress

recently agreed “[t]he TVPRA] applies extraterritorially as long as a defendant is an American citizen

or resident, or is present in the United States.”23 There is no dispute that the five Defendants are

U.S. nationals and “present” in the U.S. FAC ¶¶ 26, 73-86.

       Without citing any TVPRA case interpreting section 1596(a) as applying only to criminal

violations, and burying in footnote 12 the cases holding that the provision does apply to civil cases

(MTD at 32), Defendants rely on inapposite cases applying statutes with no extraterritorial provision

to argue section 1596(a) extends the TVPRA extraterritorially only in criminal cases. MTD 31-34.

       There is, however, absolutely no indication in the TVPRA that the term “offense” was intended

to apply only to criminal actions. Quite the opposite, the cases considering the issue uniformly apply

the TVPRA extraterritorially in civil claims based on section 1596(a). See, e.g., Aguilera v. Aegis

Commc’ns Grp., LLC, 72 F. Supp. 3d 975, 978-79 (W.D. Mo. 2014) (rejecting the argument that the

TVPRA covers only victims trafficked “into” the United States). Much of the litigation over the

scope of extraterritorial jurisdiction for civil claims brought undersection 1596(a) concerns whether

the extension of extraterritorial jurisdiction to civil cases in 2008 is retroactive. For example, in

Adhikari v. Kellogg Brown & Root, Inc., the Court found that “§ 1596… explicitly rebuts the



23
     Congressional TVPRA Amicus Brief, supra note 1, at 6. See also, id. at 24, 32-33.
                                                     33
          Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 44 of 56



presumption against extraterritoriality” and that “Congress amended the TVPRA to provide a civil

remedy for extraterritorial violations because it had concluded none previously existed.” 845 F.3d

184, 200-01 (5th Cir. 2017). The Court ultimately ruled in that case that the provision was not

retroactive. Id;24 see also Abafita v. Aldukhan, No. 116-CV-06072 (RMB) (SDA), 2019 U.S. Dist.

LEXIS 59316, at *12 (S.D.N.Y. Apr. 4, 2019)(following Adhikari and finding that section 1596(a)

extends extraterritorial jurisdiction to civil violations of TVPRA), report and recommendation adopted,

2019 WL 4409472 (S.D.N.Y. Sept. 16, 2019); Plaintiff A v. Schair, No. 2:11-CV-00145-WCO, 2014

WL 12495639, at *6-7 (N.D. Ga. Sept. 9, 2014) (concluding that section 1596(a) provides

prospective extraterritorial application for civil claims but does not apply retroactively). None of

these cases expressed doubt that, from 2008 forward, the TVPRA applies extraterritorially to civil

claims.

          The text of section 1596(a) clearly indicates that the TVPRA extends extraterritorially to civil

claims after the 2008 amendments, and the cases assessing the statute’s extraterritorial application

are in accord. Unlike the unrelated statutes Defendants cite, the TVPRA is not silent on

extraterritoriality. In each reauthorization of the TVPRA, Congress has expressly expanded the Act’s

extraterritorial reach in order to combat the transnational crimes of forced labor and human

trafficking, conduct Congress has described as the “dark side of globalization.” H.R. Rep. No. 110-

430 at 33 (2007).

          Even if Defendants steer the Court away from the plain text and legislative history of the

TVPRA to examine the “focus” of the statute based on cases unrelated to the TVPRA, see MTD at

36-37, the TVPRA authorizes suits against persons who benefit in the United States from human




24
  There is no issue of retroactivity in this case, as there is no dispute that all of Plaintiffs’ injuries
occurred well after the 2008 enactment of the enactment of section 1596(a).
                                                      34
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 45 of 56



trafficking and forced labor, regardless of the location of the forced labor. The focus of the

TVPRA's statutory prohibition on “benefitting, financially or by receiving anything of value” is on

the benefitting, not on the other conduct. E.g., Morrison v. Nat’l Australia Bank, 561 U.S. 247, 266

(2010) (stating the focus of §10(b) “is not upon the place where the deception originated, but upon

purchases and sales of securities” in the U.S.). Plaintiffs do not seek to apply 18 U.S.C. §§ 1589 and

1590 “extraterritorially” when those provisions are applied to a benefit in the United States.

Defendants cite Nunag-Tanedo v. East Baton Rouge Par. Sch. Bd., 2012 WL 5378742, *6 (C.D. Cal. Aug.

27, 2012), to argue the TVPRA’s focus is on foreign conduct, MTD at 36, but that case is off point

as it concerned a different provision of the TVPRA with a focus distinguishable from the benefit

prong (which had not yet been enacted).

    D. The Doctrine of Lenity Does Not Apply to the TVPRA, a Remedial Statute Meant to
       Be Construed Broadly.

    Launching from a footnote in Leocal v. Ashcroft, 543 U.S. 1, 11 n.8 (2004), Defendants assert that

the doctrine of “lenity” requires that “any ambiguity” in the TVPRA be resolved in favor of

Defendants. MTD at 28-29. As an initial matter, Plaintiffs’ positions on the TVPRA do not require

any benefit from ambiguity. The TVPRA is a relatively specific statute, and Plaintiffs rely on the

great weight of case law—which Defendants largely ignore—in interpreting each of the issues. In

addition, Defendants’ assertion of the lenity doctrine in this civil case based on recent amendments

to the TVPRA runs up against two bedrock legal principles that trump the lenity doctrine.

    First, on a motion to dismiss in a civil case, Plaintiffs’ allegations are taken as true and all

reasonable inferences must be drawn in their favor. See, e.g, Twombly, 550 U.S. at 554-56. Thus, there

is no question that Plaintiffs get the full benefit of any factual ambiguities. Here, the elements of the

TVPRA are not controversial, and the cases Plaintiffs cite largely agree upon the legal standard.




                                                     35
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 46 of 56



When Plaintiffs’ allegations are taken as true and all reasonable inferences are drawn in their favor,

they have properly alleged the necessary elements to state their TVPRA claims.

     Second, unlike 18 U.S.C.S. § 16(a), the statute at issue in Leocal, where the Court assessed

whether a conviction for drunk driving and causing bodily harm under Florida law subjected the

defendant to deportation for committing a sufficiently serious crime, 543 U.S. at 4-7,25 the 2008 civil

amendments to the TVPRA were universally described as creating a broad remedial statute. See, e.g.,

Noble v. Weinstein, 335 F. Supp. 3d 504, 515 (S.D.N.Y 2018) (holding that § 1595 of the TVPRA

requires broad interpretation and that those amendments served the remedial purpose of

“enhancing...protections of trafficking victims”). In Peyton v. Rowe, 391 U.S. 54, 65 (1968), the

Supreme Court was clear that it is a “canon of construction that remedial statutes should be liberally

construed.” See also Abbott Laboratories v. Portland Retail Druggists Ass’n, Inc., 425 U.S. 1, 12 (1976)

(stating, “[b]ecause the [Act] is remedial, it is to be construed broadly to effectuate its purposes.”).

     Defendants do not cite any cases actually applying the lenity doctrine to the remedial amendments

to the TVPRA.26 While Defendants fail to identify any TVPRA provision that is so ambiguous that it




25
  Crandon v. United States, 494 U.S. 152, 158 (1990), was also a purely criminal prosecution within a
statutory framework that included civil provisions.
26
   In neither of the cases cited by Defendants, MTD at 29, did the court actually apply the lenity
doctrine to interpret the TVPRA. In Fei Guan v. Bing Ran, No. 1:17CV332 (JCC), 2017 WL 2881363,
at *4 (E.D. Va. July 6, 2017), the court noted the existence of the doctrine of lenity but did not apply
it. Instead, the court first found that most of plaintiff’s claim for peonage under § 1581 pre-dated the
2008 amendments to the TVPRA that created broader civil remedies and thus was not actionable.
The court dismissed the remaining claim because, as a factual matter, plaintiff had failed to state a
claim. There was no discussion of actually interpreting the TVPRA because of the lenity doctrine.
The court did not address the fact that the TVPRA is a remedial statute. Id. *11-14. In St. Louis v.
Perlitz, No. 3:13-CV-1132 (RNC), 2016 WL 1408076 (D. Conn. Apr. 8, 2016), the court referred to
the lenity doctrine, id. * 3, n.3, but expressly held that it had no application because the TVPRA
issue in the case was not ambiguous. Id. The Court found that Plaintiffs’ sex trafficking claim under
section 1591 was barred because all of the conduct occurred before the TVPRA amendments
extending civil liability were enacted in 2008 and the amendments did not apply retroactively. Id. at
23-29.
                                                      36
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 47 of 56



would be susceptible to a favorable construction for Defendants, it is Plaintiffs, not Defendants,

who are entitled to favorable application of all remedial provisions of the TVPRA. Nevertheless,

Plaintiffs’ positions on the remedial 2008 amendments of the TVPRA are supported by

overwhelming case law and, as a result, do not require any benefit from ambiguity.

     E. Plaintiffs Have Properly Alleged Their Common Law Claims.

        Plaintiffs likewise state a claim for their common law claims for unjust enrichment, negligent

supervision, and intentional infliction of emotional distress. FAC ¶¶ 124-37.27

        1. Plaintiffs have stated a claim for unjust enrichment.

        In the District of Columbia, unjust enrichment occurs when (1) the plaintiff conferred a

benefit on the defendant; (2) the defendant retains the benefit; and (3) under the circumstances, the

defendant’s retention of the benefit is unjust. News World Commc’ns, Inc. v. Thompsen, 878 A.2d 1218,

1222 (D.C. 2005); Mazor v. Farrell, 186 A.3d 829, 833 (D.C. 2018). These elements are easily met in

this case involving tech giants unjustly benefiting from the forced labor of Plaintiffs. See, e.g.,

Kiwanuka, 844 F. Supp. 2d at 117 (after finding TVPRA claim properly alleged, allowed unjust

enrichment claim to go forward because defendants “accepted [plaintiff’s] services but failed to

compensate her adequately.”).

        Laboring on behalf of another constitutes a benefit. In Bregman v. Perles, 747 F.3d 873 (D.C.

Cir. 2014), an investigator who provided services to lawyers conferred a benefit, with the Court



27
   Plaintiffs agree with Defendants that District of Columbia choice of law rules apply to the state
law claims. MTD at 37. See, e.g., Oveissi v. Islamic Republic of Iran, 573 F.3d 835, 842, 387 U.S. App.
D.C. 366 (D.C. Cir. 2009). Defendants properly identify the possible options as the forum, District
of Columbia, or the home states of the Defendants, California, Texas and Washington. MTD at 37.
All but Texas have similar laws governing Plaintiffs’ common law tort claims. See id., n.14. Although
differing in the reason, assuming the Court agrees, Plaintiffs agree with Defendants that the claims
can be evaluated based on general tort principles at this stage of the proceedings, and there will likely
be a need to address choice of law issues at a later point. See id. at 37-38.

                                                    37
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 48 of 56



noting “benefit” denotes any form of benefit. Id. at 878; Fed. Deposit Ins. Corp. v. Bank of Am., N.A.,

308 F. Supp. 3d 197, 203 (D.D.C. 2018) (quoting Bregman). Here, as Plaintiffs established in

discussing the “benefit” requirement of the TVPRA, Defendants, as members of the cobalt venture,

“knowingly benefited” from Plaintiffs’ forced labor, see section IV (A)(3), supra. Thus, there is no

question Plaintiffs have also alleged they conferred a benefit to Defendants, a steady supply of cheap

cobalt due to the forced labor system imposed by the venture.

        As to the second element, Defendants retained the benefits conferred upon them by Plaintiffs

because Defendants profited from the cheap, forced labor of Plaintiffs and certainly did not return to

them the actual value of their labor or provide restitution. See Kramer Assocs., Inc. v. Ikam, Ltd., 888

A.2d 247, 254 (D.C. 2005); Bregman, 747 F.3d at 878; In re Lorazepam & Clorazepate Antitrust Litig., 295

F. Supp. 2d 30, 50-51 (D.D.C. 2003).

        The third element, that Defendants’ retention of the benefit is unjust, is unquestionably alleged

in this case. Plaintiffs described in detail the unlawful, horrific and deadly conditions they worked

under, and that they sacrificed literally life and limb so that Defendants could increase their profits.

FAC ¶¶ 6,8,9,11,12, 30-64. Indeed, this case is an extreme example of unjust retention of a benefit. In

Kramer, the court held defendant’s retention of a benefit was unjust because defendants had not

performed any work in exchange for the $75,000 advanced by plaintiff and then refused to return the

money. Kramer, 888 A.2d at 254. In Bregman, defendant’s retention of the benefit of Bergman’s labor

became unjust when Bregman was refused payment for his services by his employers. Bregman, 747

F.3d at 878. In In re Lorazepam, 295 F. Supp. 2d at 50-51, defendant’s enrichment by economic windfall

on the backs of plaintiff’s payments of rebates to drug subscribers was “unjust or inequitable.” Unjust

enrichment can also be supported when, as here, defendant paid too little. Fed. Deposit Ins. Corp., 308

F. Supp. 3d at 204 (citing Mitchell v. Riegel Textile, Inc., 259 F.2d 954, 956 (D.C. Cir. 1958)).


                                                     38
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 49 of 56



        Defendants’ sole defense to Plaintiffs’ well-pleaded allegations establishing unjust

enrichment is to argue over a factual issue that is not even an element of the claim. Defendants

assert they did not have a sufficient “relationship” to the Plaintiffs for them to assert a claim. MTD

at 38-39. As an initial matter, unjust enrichment does not require a “relationship” between the victim

and the predator; in fact if there is a direct contract between them, the claim fails.28 Unlike the cases

Defendants cite, Plaintiffs allege that Defendants in this case were members of a venture that

exploited them. See section IV.A.2, supra. Further distinguishing the cases Defendants cite,

Defendants here had knowledge that their profits were boosted by the forced labor of Plaintiffs and

others similarly situated. See section IV.A.1, supra. Here, Defendants took advantage of and were

enriched by a known population of child victims, including Plaintiffs, who were forced to confer the

benefit of their coerced labor on some of the richest companies that ever existed.

        2. Plaintiffs have stated a claim for negligent supervision.

        Plaintiffs properly allege the three elements of negligent supervision: (1) Defendants knew or

should have known that their co-venturers had used or were using the forced labor of child miners;

(2) Defendants failed to adequately supervise the cobalt venture, (3) resulting in harm to Plaintiffs.

See Phelan v. City of Mount Rainier, 805 A.2d 930, 937–38 (D.C. 2002). As Plaintiffs have established,

Defendants had knowledge of or recklessly disregarded the fact that their co-venturers Huayou and

Glencore were using forced child labor to mine cobalt. See section IV.A.1, supra, satisfying the first

element. As to the second element, Plaintiffs have also established that Defendants failed to

properly supervise the venture and did nothing to prevent the use of forced child labor. See FAC ¶¶




28
  In the District of Columbia as most jurisdictions, “[u]njust enrichment presuppose[s] that an
express, enforceable contract is absent, therefore courts generally prohibit litigants from asserting
these claims when there is an express contract that governs the parties' conduct.” Cannon v. Wells
Fargo Bank, N.A., 926 F.Supp.2d 152, 170 (D.D.C. 2013). This is not an issue in this case.
                                                   39
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 50 of 56



106-07, 110. Indeed, Defendants all claim to have strict policies against child labor “at any tier of the

supply chain and require regular supplier audits to evaluate compliance.” See MTD 6. Further,

Defendants each made a specific commitment to comply with United Nations’ Guiding Principles

on Business and Human Rights, which often creates a higher standard than Defendants’ policies to

protect against serious human rights violations in their supply chains.29 Defendants thus

acknowledge that they had a duty to protect against a known risk that child miners were working in

the cobalt mines that supplied them. However, Defendants failed to adequately implement their

policies at cobalt mines controlled by Glencore and Huayou where Plaintiffs worked and were

injured or killed. FAC ¶¶ 30-64. There is no question that the third element is satisfied here, as there

was serious and undisputed resulting harm to the Plaintiffs. Id.

        Plaintiffs’ negligent supervision claim is further enhanced because Defendants have a higher

duty of care to supervise the mining practices of Glencore and Huayou. As the deaths and maiming

of Plaintiffs and their decedents attest, cobalt mining is an “inherently dangerous” activity. Wilson v.

Good Humor Corp., 757 F.2d 1293, 1296 (D.C. Cir. 1985). Applying Wilson, this Court denied summary

judgment on a negligent supervision claim in Doe I v. Exxon Mobil Corp., 573 F. Supp. 2d 16 (D.D.C.

2008), when Exxon hired Indonesian soldiers as a security force and then failed to adequately supervise

this “inherently dangerous” activity. The security forces killed and tortured plaintiffs. Id. at 29-30.

        Defendants’ sole argument in defense is that they lacked the “day-to-day control required of

a negligent supervision claim.” MTD at 39-40. This, once again, ignores that Plaintiffs have shown

Defendants were in a “venture” with the mining companies that established the close relationship



29
  See, e.g., https://s2.q4cdn.com/470004039/files/doc_downloads/gov_docs/Apple-Human-
Rights-Policy.pdf; https://about.google/human-rights/; https://www.microsoft.com/en-
us/corporate-responsibility/human-rights-statement;
http://i.dell.com/sites/doccontent/corporate/corp-comm/en/Documents/human-rights-
labor.pdf; https://www.tesla.com/about/legal#human-rights-and-conflict-minerals-policy.
                                                    40
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 51 of 56



Defendants say is lacking for this claim. See section IV.A.2, supra. Further, as noted, Defendants claim

they had prohibited child labor at the cobalt mines and had a duty to perform rigorous inspections to

ensure compliance with their policies as well as international norms. See MTD at 6-7. Defendants are

trying to have it both ways by claiming in one argument they had the very control they argue they

lacked with respect to Plaintiffs’ negligence claim. Plaintiffs were injured by Defendants’ very failure

to exercise the control they claim they had in falsely informing the public that they have effective

policies in place to prevent child labor. If this is merely a factual dispute, the jury must resolve it.

        3. Plaintiffs have stated a claim for intentional infliction of emotional distress.

        There are three prongs to a claim for intentional infliction of emotional distress: “(1) extreme

and outrageous conduct on the part of the defendant which (2) intentionally or recklessly (3) causes

the plaintiff severe emotional distress.” Purcell v. Thomas, 928 A.2d 699, 711 (D.C. 2007) (quoting

Howard University v. Best, 484 A.2d 958, 985 (D.C. 1984)). Plaintiffs specifically allege these three

elements: Defendants’ cobalt venture engaged in extreme and outrageous conduct by forcing children

to perform extremely dangerous work (FAC ¶¶ 134), Defendants knew or recklessly disregarded the

horrible conditions faced by the child miners (id. ¶ 135) and Plaintiffs suffered physical injury and

severe emotional distress (id. ¶¶136-37).

        Defendants argue their conduct is not outrageous enough to meet this standard because they

merely purchased cobalt from the mining companies. MTD at 40-41. Once again, Defendants

fundamentally distort Plaintiffs’ allegations and theory of the case. Defendants were not merely

“purchasing goods”, id. at 40, but rather they were participants in a cobalt “venture” that subjected

Plaintiffs every day that they worked until they were killed or maimed to the trauma of being forced

to work in extremely dangerous conditions. They feared every day they would be buried alive until the

tunnels they feared would collapse inevitably did. See FAC ¶¶ 30-64. A jury should get to decide

whether what Plaintiffs experienced from the conduct of the members of the cobalt venture was
                                                    41
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 52 of 56



outrageous enough to establish liability. See, e.g., Kiwanuka, 844 F. Supp. 2d at 119-120 (holding daily

verbal abuse from employer was sufficient to state an emotional distress claim).

    F. Plaintiffs Have Article III Standing to Seek Redress for their Injuries Caused by Defendants.

        Defendants argue that Plaintiffs lack Article III standing to sue. MTD at 8-14. This Hail Mary

argument, once again, begs one of the ultimate factual questions in the case, whether Defendants are

in a “venture” with their cobalt suppliers. If they are, Defendants’ unfounded argument about being

too far removed from the cobalt mines to be responsible for Plaintiffs’ injuries fails and Plaintiffs’

claims against them are redressable. Constitutional standing requires only that (1) the plaintiff have

suffered an injury in fact, (2) which is fairly traceable to the challenged action of the defendant, and

(3) which may be redressed by a favorable court decision. Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992).

        Plaintiffs easily satisfy the first and third requirements. Defendants do not dispute that

Plaintiffs have suffered horrible concrete injuries by being killed or maimed in cobalt mining

accidents. Further, Plaintiffs’ injuries are redressable because when “one private party is injured by

another, the injury can be redressed in at least two ways: by awarding compensatory damages or by

imposing a sanction on the wrongdoer that will minimize the risk that the harm-causing conduct will

be repeated.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 127 (1998). Plaintiffs here seek these

entirely traditional remedies of monetary damages to compensate them for their undisputed injuries

and injunctive relief to require these companies to take immediate preventive measures so that other

children do not suffer the same fate of dying or getting maimed while mining cobalt.

        Plaintiffs also satisfy the second element, the traceability requirement. It is with respect to

this element that Defendants ignore the fundamental premise of this case, which is that Plaintiffs

allege with specificity that Defendants are in a “venture” with their mining companies, a venture that

is jointly responsible for the injuries suffered by Plaintiffs. See section IV.A.2, supra. This focus of
                                                     42
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 53 of 56



Plaintiffs’ allegations and the very theory of their case eviscerates Defendants’ argument that the

mining companies, not the Defendants, injured the Plaintiffs. MTD at 10-13. Defendants’ admission

that the mining companies did injure the Plaintiffs extends to the entire venture. Venture liability

under the TVPRA means that all members of the venture are liable for acts committed to benefit

the venture. For example, in the hotel/sex trafficking cases, there was no allegation needed that the

hotel chains were directly involved in sex trafficking; they were liable because they were in a venture

with and profited from the actual traffickers and merely turned a blind eye to the unlawful conduct.

See, e.g., A.B. v. Hilton Worldwide Holdings, Inc., 2020 WL 5371459, at *6; B.M. v. Wyndham Hotels &

Resorts, Inc., 2020 WL 4368214, at *4; M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d at 968;

Lorain-Elyria Motel, Inc., 2020 U.S. Dist. LEXIS 44961, at *16-18. The sex traffickers in these cases

were not distant third parties harming the victims; they were in a venture with the hotel chains. The

only distinction with this case is that Defendants here actually had an explicit agreement with the

mining companies to supply them with cobalt as part of their “venture.”

        Further, the traceability requirement can be satisfied even if the harm is directly caused by a

third-party. In Baloco ex rel. Tapia v. Drummond Co., 640 F.3d 1338 (11th Cir. 2011), children whose

fathers were murdered by a paramilitary group in Colombia had Art. III standing to sue Drummond,

a mining company that was alleged to have hired the paramilitaries to provide “security.” Id. at 1343-

45. Likewise, in Doe v. Nestle, S.A., 929 F.3d 623, 625-626 (9th Cir. 2019), cert. granted on other issues,

2020 WL 3578678 (U.S. July 2, 2020) (Nos. 19-416 and 19-453), the Court of Appeals found

Plaintiffs, child laborers harvesting cocoa on plantations that supplied Cargill, had standing to sue

the company due to “Cargill’s involvement in farms that rely on child slavery.” Like these cases,

Defendants’ participation in a venture with the mining companies that are directly responsible for

Plaintiffs’ injuries gives them standing to sue Defendants for their injuries.


                                                      43
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 54 of 56



        Defendants separately argue that Plaintiffs lack standing to seek injunctive relief. MTD at 13-

14. In so arguing, Defendants completely mischaracterize the injunctive relief Plaintiffs seek.

Plaintiffs are not seeking an injunction to prevent Defendants from purchasing DRC cobalt as

Defendants claim. See id. Plaintiffs explicitly seek an injunction to require Defendants to stop the

cobalt venture from using forced child labor and to provide medical care and other treatment to the

child miners and members of the class who have been injured mining cobalt for Defendants. See

FAC¶ 139 (i). Defendants certainly could change the practices of the cobalt venture that are killing

and maiming children because of the degree of control and influence they have over the venture. See

id. ¶¶ 107, 110, 128, 131. Indeed, following the mere filing of this case, Huayou claimed to stop

using child labor because of pressure from Defendants, see id. ¶ 106, and Huayou and Glencore

joined the “Fair Cobalt Alliance,” which claims to be working to stop child labor in cobalt mining.30

This leaves little doubt that these companies have the ability to require their mining companies in

the cobalt venture to stop allowing artisanal miners to be killed and maimed. Indeed, the companies

have falsely promised through their policies that they do not tolerate the very practices Plaintiffs

here want to enjoin. See MTD at 4, 6-7. Injunctive relief prohibiting the Defendants from engaging

in the practices allowing forced child labor to mine their cobalt would prevent the sort of injuries

Plaintiffs suffered from reoccurring.

     G. Plaintiffs Seek Leave to Amend if There Are Any Issues the Court Identifies As
        Requiring More Specificity.

        Plaintiffs have demonstrated that their complaint has sufficiently alleged facts to meet all

legal elements of their claims. If the Court identifies issues that require further factual pleadings,

Plaintiffs seek leave to file a motion to amend their complaint and submit a second amended



30
  See Cobalt Mining Pact, available at https://www.ft.com/content/9194c7ee-9726-4462-ae04-
e7c72c0818d4.
                                                    44
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 55 of 56



complaint to address any rulings by the Court. It is axiomatic that Fed. R. Civ. P. 15(a) requires leave

to amend “‘shall be freely given when justice so requires.’” Firestone v. Firestone, 76 F.3d 1205, 1208

(D.C. Cir. 1996) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “It is an abuse of discretion to

deny leave to amend unless there is sufficient reason, such as ‘undue delay, bad faith or dilatory

motive . . . [or] futility of amendment.’” Id.



                                          V.     CONCLUSION

    For the reasons stated, Defendants’ Motion to Dismiss should be denied in its entirety and the

parties should be permitted to begin the discovery process.

                             Respectfully submitted this 26th day of October 2020,

                                                 /s/ Terrence P. Collingsworth
                                                 Terrence P. Collingsworth (D.C. Bar No. 471830)
                                                 INTERNATIONAL RIGHTS ADVOCATES
                                                 621 Maryland Avenue, NE
                                                 Washington, D.C. 20002
                                                 Telephone: (202) 543-5811
                                                 tc@iradvocates.org

                                                 Counsel for Plaintiffs




                                                    45
         Case 1:19-cv-03737-CJN Document 38 Filed 10/26/20 Page 56 of 56



                                     CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2020 I electronically filed the foregoing with the United

States District Court for the District of Columbia by using the CM/ECF system, which will send a

notice of filing to all registered users.



 Date: October 26, 2020                          /s/ Terrence P. Collingsworth
                                                Terrence P. Collingsworth (D.C. Bar No. 471830)
                                                INTERNATIONAL RIGHTS ADVOCATES
                                                621 Maryland Avenue, NE
                                                Washington, D.C. 20002
                                                Telephone: (202) 543-5811
                                                tc@iradvocates.org

                                                Counsel for Plaintiffs




                                                 46
